                    Case 18-31436                   Doc 148             Filed 06/11/19 Entered 06/11/19 14:27:02                                Desc Main
 Fill in this information to identify your case and this filing:
                                                                        Document      Page 1 of 48
  Debtor 1                   Vinroy                   W.                     Reid
                             First Name              Middle Name            Last Name

  Debtor 2
  (Spouse, if filing)        First Name              Middle Name            Last Name

  United States Bankruptcy Court for the:                          Western District of North Carolina
                                                                                                                                                ✔
                                                                                                                                                ❑   Check if this is an
  Case number                           18-31436                                                                                                    amended filing


Official Form 106A/B
Schedule A/B: Property                                                                                                                                                       12/15
In each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list the asset in the category where you think it
fits best. Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If more
space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.


 Part 1: Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

 1. Do you own or have any legal or equitable interest in any residence, building, land, or similar property?
     ❑ No. Go to Part 2.
     ✔ Yes. Where is the property?
     ❑
     1.1     Rental Property                                       What is the property? Check all that apply.           Do not deduct secured claims or exemptions. Put the
           Street address, if available, or other
           description
                                                                   ✔ Single-family home
                                                                   ❑                                                     amount of any secured claims on Schedule D:
                                                                   ❑ Duplex or multi-unit building                       Creditors Who Have Claims Secured by Property.
             9301 Misenheimer Rd.                                  ❑ Condominium or cooperative                         Current value of the          Current value of the
                                                                   ❑ Manufactured or mobile home                        entire property?              portion you own?
             Charlotte, NC 28215                                   ❑ Land                                                            $87,000.00                   $87,000.00
           City                         State       ZIP Code       ❑ Investment property
                                                                   ❑ Timeshare                                          Describe the nature of your ownership interest (such
                                                                                                                        as fee simple, tenancy by the entireties, or a life
             Mecklenburg
           County
                                                                   ❑ Other                                              estate), if known.
                                                                   Who has an interest in the property? Check one.
                                                                   ✔ Debtor 1 only
                                                                                                                         Fee Simple
                                                                   ❑
                                                                   ❑ Debtor 2 only
                                                                   ❑ Debtor 1 and Debtor 2 only                         ❑ Check if this is community property
                                                                   ❑ At least one of the debtors and another
                                                                                                                           (see instructions)

                                                                   Other information you wish to add about this item, such as local
                                                                   property identification number:
                                                                   2 bedrooms, 1 bath 868 sq. ft

                                                                   Source of Value:
                                                                   Appraisal




Official Form 106A/B                                                                  Schedule A/B: Property                                                        page 1
 Debtor 1
                   Case  18-31436
                    Vinroy                        W.
                                                    Doc 148            Filed
                                                                          Reid
                                                                               06/11/19 Entered 06/11/19Case
                                                                                                          14:27:02         Desc Main
                                                                                                             number (if known) 18-31436
                       First Name                 Middle Name
                                                                       Document
                                                                          Last Name
                                                                                       Page 2 of 48

   1.2      Rental home owned by VR                             What is the property? Check all that apply.            Do not deduct secured claims or exemptions. Put the
            Investments, LLC                                    ✔ Single-family home
                                                                ❑                                                      amount of any secured claims on Schedule D:
                                                                ❑ Duplex or multi-unit building
         Street address, if available, or other
                                                                                                                       Creditors Who Have Claims Secured by Property.
         description
                                                                ❑ Condominium or cooperative                          Current value of the       Current value of the
            2586 Hemphill St                                    ❑ Manufactured or mobile home                         entire property?           portion you own?
                                                                ❑ Land                                                             $52,400.00                $52,400.00
            Charlotte, NC 28208-6017                            ❑ Investment property
         City                         State        ZIP Code     ❑ Timeshare                                           Describe the nature of your ownership interest (such
                                                                                                                      as fee simple, tenancy by the entireties, or a life
            Mecklenburg
                                                                ❑ Other                                               estate), if known.
         County                                                 Who has an interest in the property? Check one.
                                                                ✔ Debtor 1 only
                                                                                                                       None
                                                                ❑
                                                                ❑ Debtor 2 only
                                                                ❑ Debtor 1 and Debtor 2 only                          ❑ Check if this is community property
                                                                ❑ At least one of the debtors and another
                                                                                                                          (see instructions)

                                                                Other information you wish to add about this item, such as local
                                                                property identification number:
                                                                Owned by one of Debtor's Businesses

                                                                Source of Value:
                                                                Tax Value per Mecklenburg County


   1.3      Rental Property Owned by Baranko                    What is the property? Check all that apply.            Do not deduct secured claims or exemptions. Put the
            Enterprise, Inc                                     ✔ Single-family home
                                                                ❑                                                      amount of any secured claims on Schedule D:
                                                                ❑ Duplex or multi-unit building
         Street address, if available, or other
                                                                                                                       Creditors Who Have Claims Secured by Property.
         description
                                                                ❑ Condominium or cooperative                          Current value of the       Current value of the
            9809 E. WT Harris Blvd                              ❑ Manufactured or mobile home                         entire property?           portion you own?
                                                                ❑ Land                                                            $400,000.00               $400,000.00
            Charlotte, NC                                       ❑ Investment property
         City                         State        ZIP Code     ❑ Timeshare                                           Describe the nature of your ownership interest (such
                                                                                                                      as fee simple, tenancy by the entireties, or a life
            Mecklenburg
                                                                ❑ Other                                               estate), if known.
         County                                                 Who has an interest in the property? Check one.
                                                                ✔ Debtor 1 only
                                                                                                                       None
                                                                ❑
                                                                ❑ Debtor 2 only
                                                                ❑ Debtor 1 and Debtor 2 only                          ❑ Check if this is community property
                                                                ❑ At least one of the debtors and another
                                                                                                                          (see instructions)

                                                                Other information you wish to add about this item, such as local
                                                                property identification number:
                                                                Property destroyed by fire, owned by debtor's business

                                                                Source of Value:
                                                                Per debtor this was the insurer's valuation of the property


   1.4      Owned by Baranko Enterprise, Inc                    What is the property? Check all that apply.            Do not deduct secured claims or exemptions. Put the
         Street address, if available, or other
         description
                                                                ✔ Single-family home
                                                                ❑                                                      amount of any secured claims on Schedule D:
                                                                ❑ Duplex or multi-unit building                        Creditors Who Have Claims Secured by Property.
            7329 Boswell Rd                                     ❑ Condominium or cooperative                          Current value of the       Current value of the
                                                                ❑ Manufactured or mobile home                         entire property?           portion you own?
            Charlotte, NC                                       ❑ Land                                                            $145,000.00               $145,000.00
         City                         State        ZIP Code     ❑ Investment property
                                                                ❑ Timeshare                                           Describe the nature of your ownership interest (such
                                                                                                                      as fee simple, tenancy by the entireties, or a life
            Mecklenburg
         County
                                                                ❑ Other                                               estate), if known.
                                                                Who has an interest in the property? Check one.
                                                                ✔ Debtor 1 only
                                                                                                                       None
                                                                ❑
                                                                ❑ Debtor 2 only
                                                                ❑ Debtor 1 and Debtor 2 only                          ❑ Check if this is community property
                                                                ❑ At least one of the debtors and another
                                                                                                                          (see instructions)

                                                                Other information you wish to add about this item, such as local
                                                                property identification number:
Official Form 106A/B                                            Owned by Debtor'sSchedule
                                                                                      businessA/B: Property                                                   page 2
                                                                Source of Value:
                                                                 Mecklenburg County Tax Records
 Debtor 1
                       Case  18-31436
                        Vinroy                            W.
                                                              Doc 148                Filed
                                                                                        Reid
                                                                                             06/11/19 Entered 06/11/19Case
                                                                                                                        14:27:02         Desc Main
                                                                                                                           number (if known) 18-31436
                            First Name                    Middle Name
                                                                                     Document
                                                                                        Last Name
                                                                                                     Page 3 of 48

      1.5     1228 Clanton Rd                                                 What is the property? Check all that apply.                                  Do not deduct secured claims or exemptions. Put the
              Street address, if available, or other
              description                                                    ❑ Single-family home                                                          amount of any secured claims on Schedule D:
                                                                             ❑ Duplex or multi-unit building                                               Creditors Who Have Claims Secured by Property.
                                                                             ❑ Condominium or cooperative                                                Current value of the          Current value of the
                                                                             ❑ Manufactured or mobile home                                               entire property?              portion you own?
               Charlotte, NC 28217-1213                                      ❑ Land                                                                                   $93,000.00                   $93,000.00
              City                               State        ZIP Code       ✔ Investment property
                                                                             ❑
                                                                             ❑ Timeshare                                                                 Describe the nature of your ownership interest (such
                                                                                                                                                         as fee simple, tenancy by the entireties, or a life
                                                                             ❑ Other                                                                     estate), if known.
              County
                                                                              Who has an interest in the property? Check one.
                                                                             ✔ Debtor 1 only
                                                                                                                                                          Owned by Baranko
                                                                             ❑
                                                                             ❑ Debtor 2 only
                                                                             ❑ Debtor 1 and Debtor 2 only                                                 ❑ Check if this is community property
                                                                             ❑ At least one of the debtors and another
                                                                                                                                                              (see instructions)

                                                                             Source of Value:
                                                                             Tax Land Property Records


 2. Add the dollar value of the portion you own for all of your entries from Part 1, including any entries for pages
    you have attached for Part 1. Write that number here.........................................................................................................                  ➜        $777,400.00




Official Form 106A/B                                                                                    Schedule A/B: Property                                                                    page 3
 Debtor 1
                     Case  18-31436
                      Vinroy                   W.
                                                   Doc 148         Filed
                                                                      Reid
                                                                           06/11/19 Entered 06/11/19Case
                                                                                                      14:27:02         Desc Main
                                                                                                         number (if known) 18-31436
                       First Name              Middle Name
                                                                   Document
                                                                      Last Name
                                                                                   Page 4 of 48


 Part 2: Describe Your Vehicles



 Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles
 you own that someone else drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.

 3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles
     ❑ No
     ✔ Yes
     ❑
     3.3 Make:                          Toyota               Who has an interest in the property? Check one.       Do not deduct secured claims or exemptions. Put the
                                        T-100
                                                             ✔ Debtor 1 only
                                                             ❑                                                     amount of any secured claims on Schedule D:
            Model:
                                                             ❑ Debtor 2 only                                       Creditors Who Have Claims Secured by Property.
                                        1994                 ❑ Debtor 1 and Debtor 2 only                         Current value of the       Current value of the
                                                             ❑ At least one of the debtors and another
            Year:
                                        240000                                                                    entire property?           portion you own?
            Approximate mileage:                                                                                                  $200.00                   $200.00
            Other information:                               ❑Check if this is community property (see
                                                                instructions)
            NOT REGISTERED
            VIN: JT4UD10DOR0003427




    If you own or have more than one, list here:

     3.1 Make:                          Dodge                Who has an interest in the property? Check one.       Do not deduct secured claims or exemptions. Put the
                                        RAM 2500
                                                             ✔ Debtor 1 only
                                                             ❑                                                     amount of any secured claims on Schedule D:
            Model:
                                                             ❑ Debtor 2 only                                       Creditors Who Have Claims Secured by Property.
                                        2014                 ❑ Debtor 1 and Debtor 2 only                         Current value of the       Current value of the
                                                             ❑ At least one of the debtors and another
            Year:
                                        130,000                                                                   entire property?           portion you own?
            Approximate mileage:                                                                                               $31,000.00                $31,000.00
            Other information:                               ❑Check if this is community property (see
                                                                instructions)
            Used for business
            VIN: 3C6UR5FLXEG181799




     3.2 Make:                          Nissan               Who has an interest in the property? Check one.       Do not deduct secured claims or exemptions. Put the
                                        Pathfinder
                                                             ✔ Debtor 1 only
                                                             ❑                                                     amount of any secured claims on Schedule D:
            Model:
                                                             ❑ Debtor 2 only                                       Creditors Who Have Claims Secured by Property.
                                        2006                 ❑ Debtor 1 and Debtor 2 only                         Current value of the       Current value of the
                                                             ❑ At least one of the debtors and another
            Year:
                                        130000                                                                    entire property?           portion you own?
            Approximate mileage:                                                                                                $3,700.00                 $3,700.00
            Other information:                               ❑Check if this is community property (see
                                                                instructions)
            Pathfinder has a blown engine, estimated
            repair cost $3,000.00 (REG EXPIRED
            10/31/2017)
            VIN: 5N1AR18W66C641990




Official Form 106A/B                                                             Schedule A/B: Property                                                   page 4
 Debtor 1
                      Case  18-31436
                       Vinroy                            W.
                                                             Doc 148                 Filed
                                                                                        Reid
                                                                                             06/11/19 Entered 06/11/19Case
                                                                                                                        14:27:02         Desc Main
                                                                                                                           number (if known) 18-31436
                           First Name                    Middle Name
                                                                                     Document
                                                                                        Last Name
                                                                                                     Page 5 of 48

      3.4 Make:                                   Dodge                     Who has an interest in the property? Check one.                                Do not deduct secured claims or exemptions. Put the
                                                  Caravan
                                                                           ✔ Debtor 1 only
                                                                           ❑                                                                               amount of any secured claims on Schedule D:
            Model:
                                                                           ❑ Debtor 2 only                                                                 Creditors Who Have Claims Secured by Property.
                                                  2001                     ❑ Debtor 1 and Debtor 2 only                                                   Current value of the       Current value of the
                                                                           ❑ At least one of the debtors and another
            Year:
                                                  250,000                                                                                                 entire property?           portion you own?
            Approximate mileage:                                                                                                                                          $200.00                   $200.00
            Other information:                                             ❑Check if this is community property (see
                                                                                instructions)
            Vehicle is not running for past 4 years
            VIN: 2B4GP443X1R360810




      3.5 Make:                                   Chevrolet                 Who has an interest in the property? Check one.                                Do not deduct secured claims or exemptions. Put the
                                                  3500 RV                  ❑ Debtor 1 only                                                                 amount of any secured claims on Schedule D:
            Model:
                                                                           ❑ Debtor 2 only                                                                 Creditors Who Have Claims Secured by Property.
                                                  1989                     ❑ Debtor 1 and Debtor 2 only
            Year:
                                                                           ✔ At least one of the debtors and another
                                                                           ❑
                                                                                                                                                          Current value of the
                                                                                                                                                          entire property?
                                                                                                                                                                                     Current value of the
                                                                                                                                                                                     portion you own?
                                                  75,000
            Approximate mileage:                                                                                                                                       $15,000.00                 $7,500.00
            Other information:                                             ❑Check if this is community property (see
                                                                                instructions)
            REGISTRATION EXPIRED
            10/31/17/FOOD TRUCK
            VIN: 1GBJP37WXK3329130




 4.    Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
       Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories
       ✔ No
       ❑
       ❑ Yes


 5.   Add the dollar value of the portion you own for all of your entries from Part 2, including any entries for pages
      you have attached for Part 2. Write that number here.........................................................................................................                 ➜            $42,600.00




 Part 3: Describe Your Personal and Household Items

  Do you own or have any legal or equitable interest in any of the following items?                                                                                                  Current value of the
                                                                                                                                                                                     portion you own?
                                                                                                                                                                                     Do not deduct secured
                                                                                                                                                                                     claims or exemptions.

 6.   Household goods and furnishings
      Examples:       Major appliances, furniture, linens, china, kitchenware

      ❑ No
      ✔ Yes. Describe........
      ❑
                                              Beds, Kitchen items (@10 years old)
                                                                                                                                                                                                    $1,750.00


 7. Electronics
      Examples:       Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners; music collections;
                      electronic devices including cell phones, cameras, media players, games

      ❑ No
      ✔ Yes. Describe........
      ❑
                                              TV, computer, cell phone                                                                                                                               $800.00




Official Form 106A/B                                                                                    Schedule A/B: Property                                                                    page 5
 Debtor 1
                       Case  18-31436
                        Vinroy                              W.
                                                                Doc 148                 Filed
                                                                                           Reid
                                                                                                06/11/19 Entered 06/11/19Case
                                                                                                                           14:27:02         Desc Main
                                                                                                                              number (if known) 18-31436
                            First Name                      Middle Name
                                                                                        Document
                                                                                           Last Name
                                                                                                        Page 6 of 48


 8.    Collectibles of value
       Examples:        Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects;
                        stamp, coin, or baseball card collections; other collections, memorabilia, collectibles
       ✔ No
       ❑
       ❑ Yes. Describe........

 9. Equipment for sports and hobbies
       Examples:        Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis; canoes and kayaks;
                        carpentry tools; musical instruments
       ✔ No
       ❑
       ❑ Yes. Describe........

 10.    Firearms
        Examples:         Pistols, rifles, shotguns, ammunition, and related equipment
        ✔ No
        ❑
        ❑ Yes. Describe........

 11.    Clothes
        Examples:         Everyday clothes, furs, leather coats, designer wear, shoes, accessories

        ❑ No
        ✔ Yes. Describe........
        ❑
                                                 Misc. articles of clothing and accessories                                                                                                          $300.00



 12.    Jewelry
        Examples:         Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems, gold, silver

        ❑ No
        ✔ Yes. Describe........
        ❑
                                                 Sterling silver rings (2)
                                                                                                                                                                                                      $25.00



 13.    Non-farm animals
        Examples:         Dogs, cats, birds, horses

        ❑ No
        ✔ Yes. Describe........
        ❑
                                                 2 dogs and 8 puppies (big dogs mixed breed)                                                                                                         $200.00



 14.    Any other personal and household items you did not already list, including any health aids you did not list

        ✔ No
        ❑
        ❑ Yes. Describe........

 15.    Add the dollar value of all of your entries from Part 3, including any entries for pages you have attached
        for Part 3. Write that number here........................................................................................................................................➜               $3,075.00




 Part 4: Describe Your Financial Assets

  Do you own or have any legal or equitable interest in any of the following?                                                                                                         Current value of the
                                                                                                                                                                                      portion you own?
                                                                                                                                                                                      Do not deduct secured
                                                                                                                                                                                      claims or exemptions.




Official Form 106A/B                                                                                        Schedule A/B: Property                                                                page 6
 Debtor 1
                        Case  18-31436
                         Vinroy                                  W.
                                                                      Doc 148                    Filed
                                                                                                    Reid
                                                                                                         06/11/19 Entered 06/11/19Case
                                                                                                                                    14:27:02         Desc Main
                                                                                                                                       number (if known) 18-31436
                              First Name                         Middle Name
                                                                                                 Document
                                                                                                    Last Name
                                                                                                                 Page 7 of 48


 16.   Cash
       Examples:           Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your petition
       ❑ No
       ✔ Yes........................................................................................................................................................
       ❑                                                                                                                                                               Cash..............
                                                                                                                                                                                                        $100.00



 17.   Deposits of money
       Examples:           Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions, brokerage houses, and other
                           similar institutions. If you have multiple accounts with the same institution, list each.

       ❑ No
       ✔ Yes..................
       ❑
                                                       Institution name:



 17.1. Checking account:                                Wells Fargo                                                                                                                         unknown


 17.2. Checking account:


 17.3. Savings account:


 17.4. Savings account:


 17.5. Certificates of deposit:


 17.6. Other financial account:


 17.7. Other financial account:


 17.8. Other financial account:


 17.9. Other financial account:


 18.   Bonds, mutual funds, or publicly traded stocks
       Examples:           Bond funds, investment accounts with brokerage firms, money market accounts
       ✔ No
       ❑
       ❑ Yes..................
 19.   Non-publicly traded stock and interests in incorporated and unincorporated businesses, including an interest in
       an LLC, partnership, and joint venture

       ✔ No
       ❑
       ❑ Yes. Give specific
            information about
            them...................

 20.   Government and corporate bonds and other negotiable and non-negotiable instruments
       Negotiable instruments include personal checks, cashiers’ checks, promissory notes, and money orders.
       Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.
       ✔ No
       ❑
       ❑ Yes. Give specific
            information about
            them...................




Official Form 106A/B                                                                                                    Schedule A/B: Property                                                        page 7
 Debtor 1
                     Case  18-31436
                      Vinroy                    W.
                                                   Doc 148          Filed
                                                                       Reid
                                                                            06/11/19 Entered 06/11/19Case
                                                                                                       14:27:02         Desc Main
                                                                                                          number (if known) 18-31436
                          First Name            Middle Name
                                                                    Document
                                                                       Last Name
                                                                                    Page 8 of 48

 21.   Retirement or pension accounts
       Examples:       Interests in IRA, ERISA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or profit-sharing plans
       ✔ No
       ❑
       ❑ Yes. List each account
            separately.
 22.   Security deposits and prepayments
       Your share of all unused deposits you have made so that you may continue service or use from a company
       Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications companies, or
       others
       ✔ No
       ❑
       ❑ Yes.....................
 23.   Annuities (A contract for a periodic payment of money to you, either for life or for a number of years)

       ✔ No
       ❑
       ❑ Yes.....................
 24.   Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
       26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1).
       ✔ No
       ❑
       ❑ Yes.....................
 Institution name and description. Separately file the records of any interests. 11 U.S.C. § 521(c):

 25.   Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or powers exercisable for your
       benefit

       ✔ No
       ❑
       ❑ Yes. Give specific
            information about them....


 26.   Patents, copyrights, trademarks, trade secrets, and other intellectual property
       Examples:       Internet domain names, websites, proceeds from royalties and licensing agreements
       ✔ No
       ❑
       ❑ Yes. Give specific
            information about them....


 27.   Licenses, franchises, and other general intangibles
       Examples:       Building permits, exclusive licenses, cooperative association holdings, liquor licenses,
                       professional licenses
       ✔ No
       ❑
       ❑ Yes. Give specific
            information about them....


Money or property owed to you?                                                                                                               Current value of the
                                                                                                                                             portion you own?
                                                                                                                                             Do not deduct secured
                                                                                                                                             claims or exemptions.


 28.   Tax refunds owed to you

       ✔ No
       ❑
       ❑ Yes.      Give specific information about                                                                          Federal:
                   them, including whether you
                   already filed the returns and the                                                                        State:
                   tax years.......................
                                                                                                                            Local:




Official Form 106A/B                                                              Schedule A/B: Property                                                page 8
 Debtor 1
                   Case  18-31436
                    Vinroy                      W.
                                                       Doc 148      Filed
                                                                       Reid
                                                                            06/11/19 Entered 06/11/19Case
                                                                                                       14:27:02         Desc Main
                                                                                                          number (if known) 18-31436
                       First Name               Middle Name
                                                                    Document
                                                                       Last Name
                                                                                    Page 9 of 48

 29.   Family support
       Examples:     Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement

       ✔ No
       ❑
       ❑ Yes.    Give specific information..........
                                                                                                                                Alimony:

                                                                                                                                  Maintenance:

                                                                                                                                Support:

                                                                                                                                  Divorce settlement:

                                                                                                                                Property settlement:


 30.   Other amounts someone owes you
       Examples:     Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers’ compensation, Social
                     Security benefits; unpaid loans you made to someone else
       ✔ No
       ❑
       ❑ Yes.    Give specific information..........




 31.   Interests in insurance policies
       Examples:     Health, disability, or life insurance; health savings account (HSA); credit, homeowner’s, or renter’s insurance
       ✔ No
       ❑
       ❑ Yes.    Name the insurance company
                                                           Company name:                                           Beneficiary:                         Surrender or refund value:
                 of each policy and list its value....

 32.   Any interest in property that is due you from someone who has died
       If you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive property
       because someone has died.
       ✔ No
       ❑
       ❑ Yes.    Give specific information..........




 33.   Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
       Examples:     Accidents, employment disputes, insurance claims, or rights to sue
       ✔ No
       ❑
       ❑ Yes.    Describe each claim................




 34.   Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights
       to set off claims

       ✔ No
       ❑
       ❑ Yes.    Describe each claim................




 35.   Any financial assets you did not already list

       ✔ No
       ❑
       ❑ Yes.    Give specific information..........




Official Form 106A/B                                                               Schedule A/B: Property                                                              page 9
 Debtor 1
                      Case  18-31436
                       Vinroy                              W.
                                                               Doc 148                 Filed
                                                                                          Reid
                                                                                               06/11/19 Entered 06/11/19Case
                                                                                                                          14:27:02         Desc Main
                                                                                                                             number (if known) 18-31436
                           First Name                      Middle Name
                                                                                       Document
                                                                                          Last Name
                                                                                                       Page 10 of 48

 36.   Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached
       for Part 4. Write that number here..................................................................................................................................➜                           $100.00



 Part 5: Describe Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1.

 37.   Do you own or have any legal or equitable interest in any business-related property?
       ❑No. Go to Part 6.
       ✔Yes. Go to line 38.
       ❑
                                                                                                                                                                                         Current value of the
                                                                                                                                                                                         portion you own?
                                                                                                                                                                                         Do not deduct secured
                                                                                                                                                                                         claims or exemptions.

 38.   Accounts receivable or commissions you already earned

       ✔ No
       ❑
       ❑ Yes. Describe........

 39.   Office equipment, furnishings, and supplies
       Examples:         Business-related computers, software, modems, printers, copiers, fax machines, rugs, telephones, desks, chairs, electronic devices

       ❑ No
       ✔ Yes. Describe........
       ❑
                                                Computer and software for VR King Construction, LLC
                                                                                                                                                                                                       $100.00


 40.   Machinery, fixtures, equipment, supplies you use in business, and tools of your trade

       ❑ No
       ✔ Yes. Describe........
       ❑
                                                Hand Tools for carpentry
                                                                                                                                                                                                       $150.00


 41.   Inventory

       ✔ No
       ❑
       ❑ Yes. Describe........

 42.   Interests in partnerships or joint ventures

       ❑ No
       ✔ Yes. Describe........
       ❑

 Name of entity:                                                                                                     % of ownership:

 VR King Construction, LLC A construction company with the following                                                 100                    %                              $344,100.00
 Real Estate Holdings (Property Value received from Mecklenburg
 County - Property Record Card Property Search): (1) Parcel ID:
 08113201 ; 1300 Seigle Avenue, Charlotte, NC ; $344,100.00




Official Form 106A/B                                                                                       Schedule A/B: Property                                                                  page 10
 Debtor 1
                      Case  18-31436
                       Vinroy                              W.
                                                               Doc 148                 Filed
                                                                                          Reid
                                                                                               06/11/19 Entered 06/11/19Case
                                                                                                                          14:27:02         Desc Main
                                                                                                                             number (if known) 18-31436
                           First Name                      Middle Name
                                                                                       Document
                                                                                          Last Name
                                                                                                       Page 11 of 48


 Baranko Enterprise, Inc. Real Estate Holdings include the following                                                 100                    %                                 $664,500.00
 properties (Property Values received from Mecklenburg County -
 Property Record Card Property Search): (1) Parcel ID: 08113404 ; 1205
 Allen Street, Charlotte, NC ; $210,400.00 (2) Parcel ID: 11114351 ; 7325
 Boswell Road, Charlotte, NC ; $16,000.00 (3) Parcel ID: 11114352 ; 7329
 Boswell Road, Charlotte, NC ; 145,900.00 (4) Parcel ID: 11114353 ; 7333
 Boswell Road, Charlotte, NC ; $16,000.00 (5) Parcel ID: 11114354 ; 7337
 Boswell Road, Charlotte, NC ; $16,000.00 (6) Parcel ID: 11114355 ; 7407
 Boswell Road, Charlotte, NC ; $82,100.00 (7) Parcel ID: 11114337 ; 9511
 Gwynne Hill Road, Charlotte, NC ; $11,200.00 (8) Parcel ID: 11114335 ;
 9512 Gwynne Hill Road, Charlotte, NC ; $74,800.00 (9) Parcel ID: 11114345
 ; 9515 Gwynne Circle, Charlotte, NC ; $11,200.00 (10) Parcel ID: 11114336 ;
 Gwynne Hill Road, Charlotte, NC ; $80,900.00




 VR Investments, LLC Investment Real Estate Holdings are as follows                                                  100                    %                           $1,194,400.00
 (Property Values received from Mecklenburg County - Property Record
 Card Property Search): (1) Parcel ID: 07504429 ; 161 Catherine Simmons
 Avenue, Charlotte, NC ; $15,000.00 (2) Parcel ID: 15906178 ; 626 Char
 Meck Lane, Charlotte, NC ; $542,000.00 (3) Parcel ID: 14511303 ; 1228
 Clanton Road, Charlotte, NC ; $93,000.00 (4) Parcel ID: 07504430 ; 1413
 Catherine Simmons Avenue, Charlotte, NC ; $107,900.00 (5) Parcel ID:
 08116604 ; 1720 Pegram Street, Charlotte, NC ; $127,600.00 (6) Parcel ID:
 11708127 ; 2586 Hemphill Street, Charlotte, NC ; $72,000.00 (7) Parcel ID:
 06512605 ; 3234 Rozzelles Ferry Road, Charlotte, NC ; $89,400.00 (8)
 Parcel ID: 13504657 ; 9809 E. W. T. Harris Boulevard, Charlotte, NC ;
 $147,500.00



 Mama's Caribbean Grill and Bar, Inc. Debtor sold 75% interest to Island                                             25                     %                                  $47,250.00
 Craze Restaurant, LLC and retained 25% ownership interest



  Mama's Caribbean Grill, LLC (Atlanta, GA)                                                                          50                     %                                  $50,000.00


 Private Non-Profit Entity. Youth Hope International, Inc.                                                           100                    %                                  unknown


                                                                                                                     100                    %                                  unknown


 43.   Customer lists, mailing lists, or other compilations
       ✔ No
       ❑
       ❑ Yes. Do your lists include personally identifiable information (as defined in 11 U.S.C. § 101(41A))?
               ✔ No
               ❑
               ❑ Yes. Describe........

 44.   Any business-related property you did not already list

       ❑ No
       ✔ Yes. Give specific
       ❑
            information.........


 Contractor License (NC and SC)                                                                                                                                                  $460.00


 45.   Add the dollar value of all of your entries from Part 5, including any entries for pages you have attached
       for Part 5. Write that number here.................................................................................................................................➜                 $2,300,960.00




Official Form 106A/B                                                                                       Schedule A/B: Property                                                             page 11
 Debtor 1
                      Case  18-31436
                       Vinroy                              W.
                                                               Doc 148                 Filed
                                                                                          Reid
                                                                                               06/11/19 Entered 06/11/19Case
                                                                                                                          14:27:02         Desc Main
                                                                                                                             number (if known) 18-31436
                           First Name                      Middle Name
                                                                                       Document
                                                                                          Last Name
                                                                                                       Page 12 of 48


 Part 6: Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In.
         If you own or have an interest in farmland, list it in Part 1.

 46.   Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?
       ✔No. Go to Part 7.
       ❑
       ❑Yes. Go to line 47.
                                                                                                                                                                                Current value of the
                                                                                                                                                                                portion you own?
                                                                                                                                                                                Do not deduct secured
                                                                                                                                                                                claims or exemptions.

 47.   Farm animals
       Examples:         Livestock, poultry, farm-raised fish
       ✔ No
       ❑
       ❑ Yes.........................

 48.   Crops—either growing or harvested

       ✔ No
       ❑
       ❑ Yes. Give specific
            information.............


 49.   Farm and fishing equipment, implements, machinery, fixtures, and tools of trade

       ✔ No
       ❑
       ❑ Yes..........................


 50.   Farm and fishing supplies, chemicals, and feed

       ✔ No
       ❑
       ❑ Yes..........................


 51.   Any farm- and commercial fishing-related property you did not already list

       ✔ No
       ❑
       ❑ Yes. Give specific
            information.............



 52.   Add the dollar value of all of your entries from Part 6, including any entries for pages you have attached
       for Part 6. Write that number here...................................................................................................................................➜                   $0.00



 Part 7: Describe All Property You Own or Have an Interest in That You Did Not List Above


 53.   Do you have other property of any kind you did not already list?
       Examples:         Season tickets, country club membership

       ❑ No
       ✔ Yes. Give specific
       ❑                                        Potential legal claim against Y2 Yoga Cotswold, LLC
                                                                                                                                                                                            unknown

            information.............            Claim filed against GEICO Insurance for damage to 2006 Nissan Pathfinder                                                                    $3,800.00




 54.   Add the dollar value of all of your entries from Part 7. Write that number here.....................................................➜                                                $3,800.00




Official Form 106A/B                                                                                       Schedule A/B: Property                                                         page 12
 Debtor 1
                       Case  18-31436
                        Vinroy                               W.
                                                                 Doc 148                   Filed
                                                                                              Reid
                                                                                                   06/11/19 Entered 06/11/19Case
                                                                                                                              14:27:02         Desc Main
                                                                                                                                 number (if known) 18-31436
                            First Name                       Middle Name
                                                                                           Document
                                                                                              Last Name
                                                                                                           Page 13 of 48


 Part 8: List the Totals of Each Part of this Form

 55.   Part 1: Total real estate, line 2..........................................................................................................................................➜            $777,400.00


 56.   Part 2: Total vehicles, line 5                                                                                        $42,600.00


 57.   Part 3: Total personal and household items, line 15                                                                     $3,075.00


 58.   Part 4: Total financial assets, line 36                                                                                    $100.00


 59.   Part 5: Total business-related property, line 45                                                                  $2,300,960.00


 60.   Part 6: Total farm- and fishing-related property, line 52                                                                     $0.00


 61.   Part 7: Total other property not listed, line 54                                                +                       $3,800.00


 62.   Total personal property. Add lines 56 through 61..............                                                    $2,350,535.00              Copy personal property total➜     +   $2,350,535.00




 63.   Total of all property on Schedule A/B. Add line 55 + line 62.................................................................................................                         $3,127,935.00




Official Form 106A/B                                                                                            Schedule A/B: Property                                                          page 13
                    Case 18-31436                  Doc 148        Filed 06/11/19 Entered 06/11/19 14:27:02                              Desc Main
                                                                  Document      Page 14 of 48
 Fill in this information to identify your case:

  Debtor 1                    Vinroy                W.                 Reid
                              First Name           Middle Name         Last Name

  Debtor 2
  (Spouse, if filing)         First Name           Middle Name         Last Name

  United States Bankruptcy Court for the:                    Western District of North Carolina

  Case number                           18-31436                                                                                      ✔
                                                                                                                                      ❑    Check if this is an
  (if known)                                                                                                                               amended filing


Official Form 106C
Schedule C: The Property You Claim as Exempt                                                                                                                        04/16
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. Using the
property you listed on Schedule A/B: Property (Official Form 106A/B) as your source, list the property that you claim as exempt. If more space is needed, fill out and
attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages, write your name and case number (if known).

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a specific dollar amount as
exempt. Alternatively, you may claim the full fair market value of the property being exempted up to the amount of any applicable statutory limit. Some
exemptions—such as those for health aids, rights to receive certain benefits, and tax-exempt retirement funds—may be unlimited in dollar amount. However, if you
claim an exemption of 100% of fair market value under a law that limits the exemption to a particular dollar amount and the value of the property is determined to
exceed that amount, your exemption would be limited to the applicable statutory amount.


 Part 1: Identify the Property You Claim as Exempt

      Which set of exemptions are you claiming? Check one only, even if your spouse is filing with you.
 1.
      ✔ You are claiming state and federal nonbankruptcy exemptions. 11 U.S.C. § 522(b)(3)
      ❑
      ❑ You are claiming federal exemptions. 11 U.S.C. § 522(b)(2)
 2.   For any property you list on Schedule A/B that you claim as exempt, fill in the information below.

 Brief description of the property and line on               Current value of the        Amount of the exemption you claim         Specific laws that allow exemption
 Schedule A/B that lists this property                       portion you own
                                                             Copy the value from         Check only one box for each exemption.
                                                             Schedule A/B

                                                                                         ✔
 Brief description:
  Rental Property                                                          $87,000.00
                                                                                         ❑                 $5,000.00              N.C. Gen. Stat. § 1C-1601(a)(2)

  9301 Misenheimer Rd. Charlotte, NC 28215                                               ❑    100% of fair market value, up to
                                                                                              any applicable statutory limit
 Line from
 Schedule A/B:          1.1


                                                                                         ✔
 Brief description:
 2014 Dodge RAM 2500                                                       $31,000.00
                                                                                         ❑                 $3,500.00              N.C. Gen. Stat. § 1C-1601(a)(3)

  VIN: 3C6UR5FLXEG181799 Used for business                                               ❑    100% of fair market value, up to
                                                                                              any applicable statutory limit
 Line from
 Schedule A/B:          3.1


 3.   Are you claiming a homestead exemption of more than $160,375?
      (Subject to adjustment on 4/01/19 and every 3 years after that for cases filed on or after the date of adjustment.)
      ✔ No
      ❑
      ❑ Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?
         ❑ No
         ❑ Yes




Official Form 106C                                               Schedule C: The Property You Claim as Exempt                                                    page 1 of 2
 Debtor 1
                  Case  18-31436
                   Vinroy                 W.
                                            Doc 148         Filed
                                                               Reid
                                                                    06/11/19 Entered 06/11/19Case
                                                                                               14:27:02         Desc Main
                                                                                                  number (if known) 18-31436
                      First Name          Middle Name
                                                            Document
                                                               Last Name
                                                                            Page 15 of 48

 Part 2: Additional Page

 Brief description of the property and line on          Current value of the     Amount of the exemption you claim         Specific laws that allow exemption
 Schedule A/B that lists this property                  portion you own
                                                        Copy the value from      Check only one box for each exemption.
                                                        Schedule A/B

                                                                                 ✔
 Brief description:
 1994 Toyota T-100                                                     $200.00
                                                                                 ❑                  $0.00                 N.C. Gen. Stat. § 1C-1601(a)(2)

 VIN: JT4UD10DOR0003427 NOT REGISTERED                                           ❑   100% of fair market value, up to
                                                                                     any applicable statutory limit
 Line from
 Schedule A/B:        3.3


                                                                                 ✔
 Brief description:
 Cash                                                                  $100.00
                                                                                 ❑                 $100.00                N.C. Const. art. X, § 1
                                                                                 ❑   100% of fair market value, up to
 Line from                                                                           any applicable statutory limit
 Schedule A/B:        16


                                                                                 ✔
 Brief description:
 Hand Tools for carpentry                                              $150.00
                                                                                 ❑                 $150.00                N.C. Gen. Stat. § 1C-1601(a)(5)
                                                                                 ❑   100% of fair market value, up to
 Line from                                                                           any applicable statutory limit
 Schedule A/B:        40.1


                                                                                 ✔
 Brief description:
 Contractor License (NC and SC)                                        $460.00
                                                                                 ❑                 $460.00                N.C. Gen. Stat. § 1C-1601(a)(5)
                                                                                 ❑   100% of fair market value, up to
 Line from                                                                           any applicable statutory limit
 Schedule A/B:        44


                                                                                 ✔
 Brief description:
 Potential legal claim against Y2 Yoga Cotswold, LLC                   unknown
                                                                                 ❑                unknown                 N.C. Gen. Stat. § 1C-1601(a)(8)
                                                                                 ❑   100% of fair market value, up to
 Line from                                                                           any applicable statutory limit
 Schedule A/B:        53


                                                                                 ✔
 Brief description:
 Claim filed against GEICO Insurance for damage to                   $3,800.00
                                                                                 ❑                $3,800.00               N.C. Gen. Stat. § 1C-1601(a)(8)

 2006 Nissan Pathfinder                                                          ❑   100% of fair market value, up to
                                                                                     any applicable statutory limit
 Line from
 Schedule A/B:        53




Official Form 106C                                        Schedule C: The Property You Claim as Exempt                                                page 2 of 2
                    Case 18-31436                      Doc 148            Filed 06/11/19 Entered 06/11/19 14:27:02                                        Desc Main
 Fill in this information to identify your case:
                                                                          Document      Page 16 of 48
  Debtor 1                       Vinroy                  W.                     Reid
                                 First Name            Middle Name             Last Name

  Debtor 2
  (Spouse, if filing)            First Name            Middle Name             Last Name

  United States Bankruptcy Court for the:                           Western District of North Carolina

  Case number                               18-31436                                                                                                     ✔
                                                                                                                                                         ❑    Check if this is an
  (if known)                                                                                                                                                  amended filing


Official Form 106D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                                             12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If more space is
needed, copy the Additional Page, fill it out, number the entries, and attach it to this form. On the top of any additional pages, write your name and case number (if
known).
1. Do any creditors have claims secured by your property?
      ❑No. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.
      ✔Yes. Fill in all of the information below.
      ❑
 Part 1: List All Secured Claims

 2.     List all secured claims. If a creditor has more than one secured claim, list the creditor separately for             Column A               Column B              Column C
        each claim. If more than one creditor has a particular claim, list the other creditors in Part 2. As much            Amount of claim        Value of collateral   Unsecured
        as possible, list the claims in alphabetical order according to the creditor’s name.                                 Do not deduct the      that supports         portion
                                                                                                                             value of collateral.   this claim            If any
 2.1 Chase Records Center                                     Describe the property that secures the claim:                          $94,105.92           $400,000.00                 $0.00
        Creditor's Name
                                                               Rental Property Owned by Baranko Enterprise, Inc
         Attn: Correspondence Mail                             9809 E. WT Harris Blvd Charlotte, NC
         Mail Code LA4-5555
                                                              As of the date you file, the claim is: Check all that apply.
         700 Kansas Lane
        Number          Street                                ❑Contingent
         Monroe, LA 71203                                     ❑Unliquidated
        City                        State     ZIP Code
                                                              ✔ Disputed
                                                              ❑
        Who owes the debt? Check one.
        ✔ Debtor 1 only
        ❑                                                     Nature of lien. Check all that apply.
                                                              ✔An agreement you made (such as mortgage or
                                                              ❑
        ❑Debtor 2 only                                           secured car loan)
        ❑Debtor 1 and Debtor 2 only                           ❑Statutory lien (such as tax lien, mechanic's lien)
        ❑At least one of the debtors and another              ❑Judgment lien from a lawsuit
        ❑Check if this claim relates to a                     ❑Other (including a right to offset)
           community debt
        Date debt was incurred                                Last 4 digits of account number


         Add the dollar value of your entries in Column A on this page. Write that number here:                                             $94,105.92




Official Form 106D                                              Schedule D: Creditors Who Have Claims Secured by Property                                                     page 1 of 3
 Debtor 1
                 Case  18-31436
                  Vinroy                  W.
                                             Doc 148          Filed
                                                                 Reid
                                                                      06/11/19 Entered 06/11/19Case
                                                                                                 14:27:02         Desc Main
                                                                                                    number (if known) 18-31436
                       First Name         Middle Name
                                                              Document
                                                                 Last Name
                                                                              Page 17 of 48

                                                                                                                 Column A               Column B              Column C
              Additional Page
                                                                                                                 Amount of claim        Value of collateral   Unsecured
  Part 1:     After listing any entries on this page, number them beginning with                                 Do not deduct the      that supports         portion
              2.3, followed by 2.4, and so forth.                                                                value of collateral.   this claim            If any



 2.2 Chase Records Center                         Describe the property that secures the claim:                          $86,800.00            $93,000.00                   $0.00
     Creditor's Name
                                                   1228 Clanton Rd Charlotte, NC 28217-1213
      Attn: Correspondence Mail
      Mail Code LA4-5555
                                                  As of the date you file, the claim is: Check all that apply.
      700 Kansas Lane
     Number          Street                       ❑Contingent
      Monroe, LA 71203                            ❑Unliquidated
     City                      State   ZIP Code
                                                  ✔ Disputed
                                                  ❑
     Who owes the debt? Check one.
     ✔ Debtor 1 only
     ❑                                            Nature of lien. Check all that apply.

     ❑Debtor 2 only                               ❑An agreement you made (such as mortgage or
                                                     secured car loan)
     ❑Debtor 1 and Debtor 2 only                  ❑Statutory lien (such as tax lien, mechanic's lien)
     ❑At least one of the debtors and another     ❑Judgment lien from a lawsuit
     ❑Check if this claim relates to a            ❑Other (including a right to offset)
        community debt
     Date debt was incurred                       Last 4 digits of account number
     10/02/2000




 2.3 Chrysler Capital                             Describe the property that secures the claim:                          $13,617.12            $31,000.00                   $0.00
     Creditor's Name
                                                   2014 Dodge RAM 2500
      PO Box 961275                                Used for business

                                                  As of the date you file, the claim is: Check all that apply.
     Number          Street
      Fort Worth, TX 76161
                                                  ❑Contingent
     City                      State   ZIP Code   ❑Unliquidated
     Who owes the debt? Check one.                ✔ Disputed
                                                  ❑
     ✔ Debtor 1 only
     ❑                                            Nature of lien. Check all that apply.
     ❑Debtor 2 only                               ✔An agreement you made (such as mortgage or
                                                  ❑
     ❑Debtor 1 and Debtor 2 only                     secured car loan)
     ❑At least one of the debtors and another     ❑Statutory lien (such as tax lien, mechanic's lien)
     ❑Check if this claim relates to a            ❑Judgment lien from a lawsuit
        community debt                            ❑Other (including a right to offset)
     Date debt was incurred
                                                  Last 4 digits of account number




      Remarks: 120,000 miles




      Add the dollar value of your entries in Column A on this page. Write that number here:                                   $100,417.12




Official Form 106D                        Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                        page 2 of 3
 Debtor 1
                 Case  18-31436
                  Vinroy                  W.
                                             Doc 148            Filed
                                                                   Reid
                                                                        06/11/19 Entered 06/11/19Case
                                                                                                   14:27:02         Desc Main
                                                                                                      number (if known) 18-31436
                       First Name          Middle Name
                                                                Document
                                                                   Last Name
                                                                                Page 18 of 48

                                                                                                                   Column A               Column B              Column C
              Additional Page
                                                                                                                   Amount of claim        Value of collateral   Unsecured
  Part 1:     After listing any entries on this page, number them beginning with                                   Do not deduct the      that supports         portion
              2.3, followed by 2.4, and so forth.                                                                  value of collateral.   this claim            If any



 2.4 JP Morgan Chase Bank National                  Describe the property that secures the claim:                          $71,547.93            $52,400.00           $19,147.93
     Association
                                                     Rental home owned by VR Investments, LLC
     Creditor's Name
                                                     2586 Hemphill St Charlotte, NC 28208-6017
      Chase Records Center
      Correspondence Mail                           As of the date you file, the claim is: Check all that apply.
      Mail Code LA4-5555
                                                    ❑Contingent
      &00 Kansas Lane
                                                    ❑Unliquidated
                                                    ✔ Disputed
     Number          Street
      Monroe, LA 71203
                                                    ❑
     City                      State   ZIP Code     Nature of lien. Check all that apply.
     Who owes the debt? Check one.                  ✔An agreement you made (such as mortgage or
                                                    ❑
     ✔ Debtor 1 only
     ❑                                                 secured car loan)
     ❑Debtor 2 only                                 ❑Statutory lien (such as tax lien, mechanic's lien)
     ❑Debtor 1 and Debtor 2 only                    ❑Judgment lien from a lawsuit
     ❑At least one of the debtors and another       ❑Other (including a right to offset)
     ❑Check if this claim relates to a
        community debt                              Last 4 digits of account number

     Date debt was incurred




      Remarks: 2586 Hemphill St, Charlotte, NC Property owned by




 2.5 OCWEN                                          Describe the property that secures the claim:                          $61,293.04           $145,000.00                   $0.00
     Creditor's Name
                                                     Owned by Baranko Enterprise, Inc
      PO Box 24738                                   7329 Boswell Rd Charlotte, NC

                                                    As of the date you file, the claim is: Check all that apply.
     Number          Street
      West Palm Beach, FL 33416
                                                    ❑Contingent
     City                      State   ZIP Code     ❑Unliquidated
     Who owes the debt? Check one.                  ✔ Disputed
                                                    ❑
     ✔ Debtor 1 only
     ❑                                              Nature of lien. Check all that apply.
     ❑Debtor 2 only                                 ✔An agreement you made (such as mortgage or
                                                    ❑
     ❑Debtor 1 and Debtor 2 only                       secured car loan)
     ❑At least one of the debtors and another       ❑Statutory lien (such as tax lien, mechanic's lien)
     ❑Check if this claim relates to a              ❑Judgment lien from a lawsuit
        community debt                              ❑Other (including a right to offset)
     Date debt was incurred
                                                    Last 4 digits of account number




      Remarks: OCWEN filed a Proof of Claim then withdrew it.



      Add the dollar value of your entries in Column A on this page. Write that number here:                                     $132,840.97
      If this is the last page of your form, add the dollar value totals from all pages. Write that number                       $327,364.01
      here:




Official Form 106D                         Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                         page 3 of 3
                    Case 18-31436                  Doc 148         Filed 06/11/19 Entered 06/11/19 14:27:02                                   Desc Main
 Fill in this information to identify your case:
                                                                   Document      Page 19 of 48
  Debtor 1                   Vinroy                 W.                  Reid
                             First Name            Middle Name         Last Name

  Debtor 2
  (Spouse, if filing)        First Name            Middle Name         Last Name

  United States Bankruptcy Court for the:                      Western District of North Carolina

  Case number                           18-31436                                                                                            ✔
                                                                                                                                            ❑    Check if this is an
  (if known)                                                                                                                                     amended filing


Official Form 106E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                          12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY claims. List the other party to
any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Property (Official Form 106A/B) and on
Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G). Do not include any creditors with partially secured claims that are listed in Schedule
D: Creditors Who Hold Claims Secured by Property. If more space is needed, copy the Part you need, fill it out, number the entries in the boxes on the left. Attach
the Continuation Page to this page. On the top of any additional pages, write your name and case number (if known).

 Part 1: List All of Your PRIORITY Unsecured Claims

  1. Do any creditors have priority unsecured claims against you?
     ❑ No. Go to Part 2.
     ✔ Yes.
     ❑
  2. List all of your priority unsecured claims. If a creditor has more than one priority unsecured claim, list the creditor separately for each claim. For each claim listed,
     identify what type of claim it is. If a claim has both priority and nonpriority amounts, list that claim here and show both priority and nonpriority amounts. As much as
     possible, list the claims in alphabetical order according to the creditor’s name. If you have more than two priority unsecured claims, fill out the Continuation Page of
     Part 1. If more than one creditor holds a particular claim, list the other creditors in Part 3.
     (For an explanation of each type of claim, see the instructions for this form in the instruction booklet.)
                                                                                                                                  Total       Priority         Nonpriority
                                                                                                                                  claim       amount           amount

2.1      IRS Insolvency                                              Last 4 digits of account number 9436                           unknown         unknown         unknown
        Priority Creditor's Name
                                                                     When was the debt incurred? 04/15/2019
         C/O Tanaya Schiff                                           As of the date you file, the claim is: Check all that
         4905 Koger Blvd Ste 102 Stop 9                              apply.
        Number           Street                                      ❑ Contingent
         Greensboro, NC 27407-2703                                   ✔ Unliquidated
                                                                     ❑
        City                               State    ZIP Code         ❑ Disputed
        Who incurred the debt? Check one.                            Type of PRIORITY unsecured claim:
        ✔
        ❑ Debtor 1 only                                              ❑ Domestic support obligations
        ❑ Debtor 2 only                                              ✔ Taxes and certain other debts you owe the
                                                                     ❑
        ❑ Debtor 1 and Debtor 2 only                                     government
        ❑ At least one of the debtors and another                    ❑ Claims for death or personal injury while you were
        ❑ Check if this claim is for a community debt                    intoxicated
                                                                     ❑ Other. Specify
        Is the claim subject to offset?
        ✔ No
        ❑
        ❑ Yes
        Remarks: Debtor has filed an extension to file his 2018
        tax returns,




Official Form 106E/F                                            Schedule E/F: Creditors Who Have Unsecured Claims                                                      page 1 of 4
 Debtor 1
                    Case  18-31436
                     Vinroy                   W.
                                                 Doc 148        Filed
                                                                   Reid
                                                                        06/11/19 Entered 06/11/19Case
                                                                                                   14:27:02         Desc Main
                                                                                                      number (if known) 18-31436
                       First Name             Middle Name
                                                                Document
                                                                   Last Name
                                                                                Page 20 of 48


 Part 1: Your PRIORITY Unsecured Claims - Continuation Page

  After listing any entries on this page, number them beginning with 2.3, followed by 2.4, and so forth.                   Total   Priority        Nonpriority
                                                                                                                           claim   amount          amount

2.2     NC Department of Revenue                                  Last 4 digits of account number 9436                       unknown     unknown        unknown
       Priority Creditor's Name
                                                                   When was the debt incurred?
        Attn: Bankruptcy Unit
                                                                  As of the date you file, the claim is: Check all that
        PO Box 1168                                               apply.
       Number           Street
                                                                  ❑   Contingent
        Raleigh, NC 27602
       City                              State     ZIP Code
                                                                  ✔
                                                                  ❑   Unliquidated

       Who incurred the debt? Check one.
                                                                  ❑   Disputed
       ✔
       ❑      Debtor 1 only                                       Type of PRIORITY unsecured claim:

       ❑      Debtor 2 only                                       ❑   Domestic support obligations
                                                                  ✔
                                                                  ❑
       ❑      Debtor 1 and Debtor 2 only                              Taxes and certain other debts you owe the
                                                                      government
       ❑      At least one of the debtors and another
                                                                  ❑   Claims for death or personal injury while you were
       ❑      Check if this claim is for a community debt             intoxicated
       Is the claim subject to offset?                            ❑   Other. Specify
       ✔
       ❑      No
       ❑      Yes
        Remarks: Debtor has filed for an extension 2018 tax
        returns.




Official Form 106E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                         page 2 of 4
 Debtor 1
                    Case  18-31436
                     Vinroy                    W.
                                                  Doc 148           Filed
                                                                       Reid
                                                                            06/11/19 Entered 06/11/19Case
                                                                                                       14:27:02         Desc Main
                                                                                                          number (if known) 18-31436
                       First Name              Middle Name
                                                                    Document
                                                                       Last Name
                                                                                    Page 21 of 48
 Part 2: List All of Your NONPRIORITY Unsecured Claims

  3. Do any creditors have nonpriority unsecured claims against you?
     ✔
     ❑      No. You have nothing to report in this part. Submit this form to the court with your other schedules.
     ❑      Yes.
  4. List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim. If a creditor has more than one nonpriority
     unsecured claim, list the creditor separately for each claim. For each claim listed, identify what type of claim it is. Do not list claims already included in Part 1. If more
     than one creditor holds a particular claim, list the other creditors in Part 3. If you have more than three nonpriority unsecured claims fill out the Continuation Page of
     Part 2.
                                                                                                                                                             Total claim

4.                                                                                Last 4 digits of account number
        Nonpriority Creditor's Name
                                                                                  When was the debt incurred?
        Number           Street                                                   As of the date you file, the claim is: Check all that apply.
                                                                                  ❑ Contingent
                                                                                  ❑ Unliquidated
        City                              State     ZIP Code                      ❑ Disputed
        Who incurred the debt? Check one.                                         Type of NONPRIORITY unsecured claim:
        ❑ Debtor 1 only                                                           ❑ Student loans
        ❑ Debtor 2 only                                                           ❑ Obligations arising out of a separation agreement or
        ❑ Debtor 1 and Debtor 2 only                                                  divorce that you did not report as priority claims
                                                                                  ❑ Debts to pension or profit-sharing plans, and other
        ❑ At least one of the debtors and another                                     similar debts
        ❑ Check if this claim is for a community debt                             ❑    Other. Specify
        Is the claim subject to offset?
        ❑ No
        ❑ Yes
4.                                                                                Last 4 digits of account number
        Nonpriority Creditor's Name
                                                                                  When was the debt incurred?
        Number           Street                                                   As of the date you file, the claim is: Check all that apply.
                                                                                  ❑ Contingent
                                                                                  ❑ Unliquidated
        City                              State     ZIP Code                      ❑ Disputed
        Who incurred the debt? Check one.                                         Type of NONPRIORITY unsecured claim:
        ❑ Debtor 1 only                                                           ❑ Student loans
        ❑ Debtor 2 only                                                           ❑ Obligations arising out of a separation agreement or
        ❑ Debtor 1 and Debtor 2 only                                                  divorce that you did not report as priority claims
                                                                                  ❑ Debts to pension or profit-sharing plans, and other
        ❑ At least one of the debtors and another                                     similar debts
        ❑ Check if this claim is for a community debt                             ❑    Other. Specify
        Is the claim subject to offset?
        ❑ No
        ❑ Yes
4.                                                                                Last 4 digits of account number
        Nonpriority Creditor's Name
                                                                                  When was the debt incurred?
        Number           Street                                                   As of the date you file, the claim is: Check all that apply.
                                                                                  ❑ Contingent
                                                                                  ❑ Unliquidated
        City                              State     ZIP Code                      ❑ Disputed
        Who incurred the debt? Check one.                                         Type of NONPRIORITY unsecured claim:
        ❑ Debtor 1 only                                                           ❑ Student loans
        ❑ Debtor 2 only                                                           ❑ Obligations arising out of a separation agreement or
        ❑ Debtor 1 and Debtor 2 only                                                  divorce that you did not report as priority claims
                                                                                  ❑ Debts to pension or profit-sharing plans, and other
        ❑ At least one of the debtors and another                                     similar debts
        ❑ Check if this claim is for a community debt                             ❑    Other. Specify
        Is the claim subject to offset?
        ❑ No
        ❑ Yes

Official Form 106E/F                                            Schedule E/F: Creditors Who Have Unsecured Claims                                                          page 3 of 4
                 Case 18-31436                 Doc 148         Filed 06/11/19 Entered 06/11/19 14:27:02 Desc Main
 Debtor 1              Vinroy               W.                 Document
                                                                  Reid       Page 22 of 48   Case number (if known) 18-31436
                       First Name           Middle Name             Last Name

 Part 4: Add the Amounts for Each Type of Unsecured Claim

  6. Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only. 28 U.S.C. §159. Add the amounts for each
     type of unsecured claim.




                                                                                            Total claim


                   6a. Domestic support obligations                              6a.                               $0.00
 Total claims
 from Part 1       6b. Taxes and certain other debts you owe the                 6b.                               $0.00
                       government

                   6c. Claims for death or personal injury while you             6c.                               $0.00
                       were intoxicated

                   6d. Other. Add all other priority unsecured claims.           6d.   +                           $0.00
                       Write that amount here.

                   6e. Total. Add lines 6a through 6d.                           6e.                                $0.00




                                                                                            Total claim


                   6f. Student loans                                             6f.                               $0.00
 Total claims
 from Part 2       6g. Obligations arising out of a separation                   6g.                               $0.00
                       agreement or divorce that you did not report as
                       priority claims

                   6h. Debts to pension or profit-sharing plans, and             6h.                               $0.00
                       other similar debts

                   6i. Other. Add all other nonpriority unsecured claims.        6i.    +                          $0.00
                       Write that amount here.

                   6j. Total. Add lines 6f through 6i.                           6j.                                $0.00




Official Form 106E/F                                        Schedule E/F: Creditors Who Have Unsecured Claims                                          page 4 of 4
                      Case 18-31436                     Doc 148           Filed 06/11/19 Entered 06/11/19 14:27:02                           Desc Main
 Fill in this information to identify your case:
                                                                          Document      Page 23 of 48
  Debtor 1                        Vinroy                  W.                Reid
                                 First Name              Middle Name        Last Name

  Debtor 2
  (Spouse, if filing)            First Name              Middle Name        Last Name

  United States Bankruptcy Court for the:                          Western District of North Carolina

  Case number                              18-31436                                                                                        ✔
                                                                                                                                           ❑     Check if this is an
  (if known)                                                                                                                                     amended filing


Official Form 106H
Schedule H: Your Codebtors                                                                                                                                                 12/15
Codebtors are people or entities who are also liable for any debts you may have. Be as complete and accurate as possible. If two married people are filing together,
both are equally responsible for supplying correct information. If more space is needed, copy the Additional Page, fill it out, and number the entries in the boxes on
the left. Attach the Additional Page to this page. On the top of any Additional Pages, write your name and case number (if known). Answer every question.

 1. Do you have any codebtors? (If you are filing a joint case, do not list either spouse as a codebtor.)
      ✔ No
      ❑
      ❑Yes
 2. Within the last 8 years, have you lived in a community property state or territory? (Community property states and territories include Arizona, California, Idaho,
    Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)
      ✔No. Go to line 3.
      ❑
      ❑Yes. Did your spouse, former spouse, or legal equivalent live with you at the time?
        ❑No
        ❑Yes. In which community state or territory did you live?                                       . Fill in the name and current address of that person.


               Name

               Number          Street

               City                                   State    ZIP Code

 3. In Column 1, list all of your codebtors. Do not include your spouse as a codebtor if your spouse is filing with you. List the person shown in line 2 again as a
    codebtor only if that person is a guarantor or cosigner. Make sure you have listed the creditor on Schedule D (Official Form 106D), Schedule E/F (Official
    Form 106E/F), or Schedule G (Official Form 106G). Use Schedule D, Schedule E/F, or Schedule G to fill out Column 2.

      Column 1: Your codebtor                                                                                Column 2: The creditor to whom you owe the debt
                                                                                                               Check all schedules that apply:
3.1                                                                                                            ❑Schedule D, line
      Name
                                                                                                               ❑Schedule E/F, line
      Number          Street                                                                                   ❑Schedule G, line
      City                                    State     ZIP Code

Official Form 106H                                                              Schedule H: Your Codebtors                                                             page 1 of 1
                     Case 18-31436                 Doc 148       Filed 06/11/19 Entered 06/11/19 14:27:02                                    Desc Main
 Fill in this information to identify your case:
                                                                 Document      Page 24 of 48
  Debtor 1                   Vinroy                 W.                Reid
                             First Name            Middle Name       Last Name

  Debtor 2
  (Spouse, if filing)        First Name            Middle Name       Last Name                                                   Check if this is:

  United States Bankruptcy Court for the:                   Western District of North Carolina                                   ✔An amended filing
                                                                                                                                 ❑
                                                                                                                                 ❑A supplement showing postpetition
  Case number                           18-31436                                                                                      chapter 13 income as of the following date:
  (if known)

                                                                                                                                      MM / DD / YYYY

Official Form 106I
Schedule I: Your Income                                                                                                                                                 12/15
Be as complete and accurate as possible. If two married people are filing together (Debtor 1 and Debtor 2), both are equally responsible for supplying correct
information. If you are married and not filing jointly, and your spouse is living with you, include information about your spouse. If you are separated and your
spouse is not filing with you, do not include information about your spouse. If more space is needed, attach a separate sheet to this form. On the top of any
additional pages, write your name and case number (if known). Answer every question.


 Part 1: Describe Employment


 1. Fill in your employment
    information.                                                                Debtor 1                                           Debtor 2 or non-filing spouse


     If you have more than one job,            Employment status                       ✔ Not Employed
                                                                             ❑Employed ❑                                       ❑Employed ❑Not Employed
     attach a separate page with
     information about additional              Occupation
     employers.
                                               Employer's name
     Include part time, seasonal, or
     self-employed work.
                                               Employer's address
     Occupation may include student                                          Number Street                                     Number Street
     or homemaker, if it applies.




                                                                             City                     State   Zip Code         City                    State      Zip Code

                                               How long employed there?


 Part 2: Give Details About Monthly Income


     Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space. Include your non-filing spouse unless you
     are separated.
     If you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines below. If you need more space,
     attach a separate sheet to this form.

                                                                                                          For Debtor 1      For Debtor 2 or
                                                                                                                            non-filing spouse

 2. List monthly gross wages, salary, and commissions (before all payroll
    deductions.) If not paid monthly, calculate what the monthly wage would be.              2.                 $0.00                       $0.00

 3. Estimate and list monthly overtime pay.                                                  3.   +             $0.00      +                $0.00


 4. Calculate gross income. Add line 2 + line 3.                                             4.                 $0.00                       $0.00




Official Form 106I                                                            Schedule I: Your Income                                                                  page 1
                      Case 18-31436                             Doc 148                  Filed 06/11/19 Entered 06/11/19 14:27:02 Desc Main
 Debtor 1                  Vinroy                           W.                              Reid                       Case number (if known) 18-31436
                            First Name                      Middle Name
                                                                                         Document
                                                                                            Last Name
                                                                                                       Page 25 of 48

                                                                                                                                    For Debtor 1       For Debtor 2 or
                                                                                                                                                       non-filing spouse
      Copy line 4 here....................................................................................➔            4.                 $0.00                    $0.00
 5.   List all payroll deductions:

      5a. Tax, Medicare, and Social Security deductions                                                                5a.                $0.00                    $0.00

      5b. Mandatory contributions for retirement plans                                                                 5b.                $0.00                    $0.00

      5c. Voluntary contributions for retirement plans                                                                 5c.                $0.00                    $0.00

      5d. Required repayments of retirement fund loans                                                                 5d.                $0.00                    $0.00

      5e. Insurance                                                                                                    5e.                $0.00                    $0.00

      5f. Domestic support obligations                                                                                 5f.                $0.00                    $0.00

      5g. Union dues                                                                                                   5g.                $0.00                    $0.00

                                                                                                                       5h.
                                                                                                                             +            $0.00        +           $0.00
      5h. Other deductions. Specify:
 6.   Add the payroll deductions. Add lines 5a + 5b + 5c + 5d + 5e +5f + 5g + 5h.                                      6.                 $0.00                    $0.00
 7.   Calculate total monthly take-home pay. Subtract line 6 from line 4.                                              7.                 $0.00                    $0.00
 8.   List all other income regularly received:

      8a. Net income from rental property and from operating a business,
          profession, or farm
            Attach a statement for each property and business showing gross receipts,
            ordinary and necessary business expenses, and the total monthly net income.
                                                                                                                       8a.              $850.00                    $0.00
      8b. Interest and dividends
                                                                                                                       8b.                $0.00                    $0.00
      8c. Family support payments that you, a non-filing spouse, or a dependent
          regularly receive
            Include alimony, spousal support, child support, maintenance, divorce
            settlement, and property settlement.                                                                       8c.                $0.00                    $0.00
      8d. Unemployment compensation                                                                                    8d.                $0.00                    $0.00
      8e. Social Security                                                                                              8e.                $0.00                    $0.00
      8f. Other government assistance that you regularly receive
            Include cash assistance and the value (if known) of any non-cash assistance
            that you receive, such as food stamps (benefits under the Supplemental
            Nutrition Assistance Program) or housing subsidies.
                                                                                                                       8f.                $0.00                    $0.00
            Specify:
                                                                                                                       8g.                $0.00                    $0.00
      8g. Pension or retirement income
      8h. Other monthly income. Specify: Income from all other sources                                                 8h.   +         $9,525.76       +           $0.00


 9.   Add all other income. Add lines 8a + 8b + 8c + 8d + 8e + 8f +8g + 8h.                                            9.             $10,375.76                    $0.00

 10. Calculate monthly income. Add line 7 + line 9.
     Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse                                         10.            $10,375.76   +                $0.00        =      $10,375.76

 11. State all other regular contributions to the expenses that you list in Schedule J.
      Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and other
      friends or relatives.
      Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.

      Specify:                                                                                                                                                         11. +              $0.00
 12. Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly income. Write that
     amount on the Summary of Your Assets and Liabilities and Certain Statistical Information, if it applies                                                               12.         $10,375.76
                                                                                                                                                                                 Combined
                                                                                                                                                                                 monthly income
 13. Do you expect an increase or decrease within the year after you file this form?
      ✔ No.
      ❑
      ❑Yes. Explain:


Official Form 106I                                                                                        Schedule I: Your Income                                                          page 2
                    Case 18-31436                  Doc 148             Filed 06/11/19 Entered 06/11/19 14:27:02                              Desc Main
 Fill in this information to identify your case:
                                                                       Document      Page 26 of 48
  Debtor 1                   Vinroy                   W.                     Reid
                             First Name              Middle Name            Last Name                              Check if this is:
  Debtor 2                                                                                                         ✔An amended filing
                                                                                                                   ❑
  (Spouse, if filing)        First Name              Middle Name            Last Name                              ❑A supplement showing postpetition
                                                                                                                       chapter 13 income as of the following date:
  United States Bankruptcy Court for the:                        Western District of North Carolina

  Case number                           18-31436                                                                       MM / DD / YYYY
  (if known)



Official Form 106J
Schedule J: Your Expenses                                                                                                                                               12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If more space is
needed, attach another sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.

 Part 1: Describe Your Household

 1. Is this a joint case?

     ✔No. Go to line 2.
     ❑
     ❑Yes. Does Debtor 2 live in a separate household?
            ❑No
            ❑Yes. Debtor 2 must file Official Form 106J-2, Expenses for Separate Household of Debtor 2.
 2. Do you have dependents?                        ❑No
     Do not list Debtor 1 and                      ✔Yes. Fill out this information for
                                                   ❑                                     Dependent's relationship to          Dependent's         Does dependent live
     Debtor 2.                                                                           Debtor 1 or Debtor 2                 age                 with you?
                                                      each dependent...............
     Do not state the dependents' names.                                                  Parent                              78                        ✔Yes.
                                                                                                                                                   ❑No. ❑
                                                                                                                                                   ❑No. ❑Yes.
                                                                                                                                                   ❑No. ❑Yes.
                                                                                                                                                   ❑No. ❑Yes.
                                                                                                                                                   ❑No. ❑Yes.
 3. Do your expenses include expenses              ❑No
    of people other than yourself and              ✔Yes
                                                   ❑
    your dependents?


 Part 2: Estimate Your Ongoing Monthly Expenses

 Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report expenses as of a date after
 the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of the form and fill in the applicable date.

 Include expenses paid for with non-cash government assistance if you know the value of                                                    Your expenses
 such assistance and have included it on Schedule I: Your Income (Official Form 106I.)

 4. The rental or home ownership expenses for your residence. Include first mortgage payments and any rent for the
    ground or lot.                                                                                                                 4.                       $576.24


     If not included in line 4:
                                                                                                                                   4a.                        $0.00
     4a. Real estate taxes
                                                                                                                                   4b.                        $0.00
     4b. Property, homeowner's, or renter's insurance
                                                                                                                                   4c.                       $50.00
     4c. Home maintenance, repair, and upkeep expenses
                                                                                                                                   4d.                        $0.00
     4d. Homeowner's association or condominium dues




Official Form 106J                                                                    Schedule J: Your Expenses                                                         page 1
 Debtor 1
                    Case  18-31436
                     Vinroy                   W.
                                                 Doc 148           Filed
                                                                      Reid
                                                                           06/11/19 Entered 06/11/19Case
                                                                                                      14:27:02         Desc Main
                                                                                                         number (if known) 18-31436
                       First Name             Middle Name
                                                                   Document
                                                                      Last Name
                                                                                   Page 27 of 48

                                                                                                                     Your expenses

 5.    Additional mortgage payments for your residence, such as home equity loans                            5.

 6.    Utilities:

       6a. Electricity, heat, natural gas                                                                    6a.                     $350.00

       6b. Water, sewer, garbage collection                                                                  6b.                      $40.00

       6c. Telephone, cell phone, Internet, satellite, and cable services                                    6c.                     $219.00

       6d. Other. Specify:                                                                                   6d.                       $0.00

 7.    Food and housekeeping supplies                                                                        7.                      $516.00

 8.    Childcare and children’s education costs                                                              8.                        $0.00

 9.    Clothing, laundry, and dry cleaning                                                                   9.                        $0.00

 10. Personal care products and services                                                                     10.                       $0.00

 11.   Medical and dental expenses                                                                           11.                       $0.00

 12. Transportation. Include gas, maintenance, bus or train fare.
     Do not include car payments.                                                                            12.                       $0.00

 13. Entertainment, clubs, recreation, newspapers, magazines, and books                                      13.                       $0.00

 14. Charitable contributions and religious donations                                                        14.                       $0.00

 15. Insurance.
       Do not include insurance deducted from your pay or included in lines 4 or 20.

                                                                                                             15a.                      $0.00
       15a. Life insurance
                                                                                                             15b.                      $0.00
       15b. Health insurance
                                                                                                             15c.                    $450.00
       15c. Vehicle insurance
                                                                                                             15d.                      $0.00
       15d. Other insurance. Specify:

 16. Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
       Specify:                                                                                              16.                       $0.00

 17. Installment or lease payments:

       17a. Car payments for Vehicle 1                                                                       17a.                    $652.00

       17b. Car payments for Vehicle 2                                                                       17b.

       17c. Other. Specify:                                                                                  17c.

       17d. Other. Specify:                                                                                  17d.

 18. Your payments of alimony, maintenance, and support that you did not report as deducted
     from your pay on line 5, Schedule I, Your Income (Official Form 106I).                                  18.                       $0.00

 19. Other payments you make to support others who do not live with you.
       Specify: Voluntary CS for 4 children                                                                  19.                 $1,600.00

 20. Other real property expenses not included in lines 4 or 5 of this form or on Schedule I: Your Income.

       20a. Mortgages on other property                                                                      20a.                      $0.00

       20b. Real estate taxes                                                                                20b.                      $0.00

       20c. Property, homeowner’s, or renter’s insurance                                                     20c.                      $0.00
       20d. Maintenance, repair, and upkeep expenses                                                         20d.                      $0.00
       20e. Homeowner’s association or condominium dues                                                      20e.                      $0.00

Official Form 106J                                                              Schedule J: Your Expenses                                      page 2
 Debtor 1
                  Case  18-31436
                   Vinroy                   W.
                                               Doc 148          Filed
                                                                   Reid
                                                                        06/11/19 Entered 06/11/19Case
                                                                                                   14:27:02         Desc Main
                                                                                                      number (if known) 18-31436
                       First Name           Middle Name
                                                                Document
                                                                   Last Name
                                                                                Page 28 of 48


 21. Other. Specify:                                                                                                       21.      +              $0.00

 22. Calculate your monthly expenses.

      22a. Add lines 4 through 21.                                                                                         22a.                $4,453.24

      22b. Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2                                 22b.                    $0.00

      22c. Add line 22a and 22b. The result is your monthly expenses.                                                      22c.                $4,453.24


 23. Calculate your monthly net income.

      23a. Copy line 12 (your combined monthly income) from Schedule I.                                                    23a.               $10,375.76

      23b. Copy your monthly expenses from line 22c above.                                                                 23b.     –          $4,453.24

      23c. Subtract your monthly expenses from your monthly income.
                                                                                                                           23c.                $5,922.52
            The result is your monthly net income.



 24. Do you expect an increase or decrease in your expenses within the year after you file this form?

      For example, do you expect to finish paying for your car loan within the year or do you expect your
      mortgage payment to increase or decrease because of a modification to the terms of your mortgage?

      ❑No.           Explain here:
      ✔Yes.
      ❑              1 child aging out of cCS age; increase in income from construction jobs and restaurant opening in Atlanta, GA (10-15%)




Official Form 106J                                                             Schedule J: Your Expenses                                                   page 3
 Debtor 1
                 Case  18-31436
                  Vinroy                   W.
                                              Doc 148          Filed
                                                                  Reid
                                                                       06/11/19 Entered 06/11/19Case
                                                                                                  14:27:02         Desc Main
                                                                                                     number (if known) 18-31436
                     First Name            Middle Name
                                                               Document
                                                                  Last Name
                                                                               Page 29 of 48



                                                                                                                                  Amount


   6c. Telephone, cell phone, Internet, satellite, and cable services
       Cable, Phone, Internet                                                                                                       $99.00
       Cell Phone (4) Family Plan                                                                                                  $120.00




Official Form 106J                                                      Schedule J: Your Expenses                                      page 4
                       Case 18-31436                          Doc 148                 Filed 06/11/19 Entered 06/11/19 14:27:02                                                        Desc Main
 Fill in this information to identify your case:
                                                                                      Document      Page 30 of 48
  Debtor 1                         Vinroy                         W.                         Reid
                                  First Name                    Middle Name                 Last Name

  Debtor 2
  (Spouse, if filing)             First Name                    Middle Name                 Last Name

  United States Bankruptcy Court for the:                                      Western District of North Carolina

  Case number                                   18-31436                                                                                                                            ✔
                                                                                                                                                                                    ❑      Check if this is an
  (if known)                                                                                                                                                                               amended filing


Official Form 106Sum
Summary of Your Assets and Liabilities and Certain Statistical
Information                                                                                                                                                                                                          12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. Fill out all of your
schedules first; then complete the information on this form. If you are filing amended schedules after you file your original forms, you must fill out a new Summary
and check the box at the top of this page.


 Part 1: Summarize Your Assets


                                                                                                                                                                                            Your assets
                                                                                                                                                                                            Value of what you own

 1. Schedule A/B: Property (Official Form 106A/B)
    1a. Copy line 55, Total real estate, from Schedule A/B...........................................................................................................                                       $777,400.00


    1b. Copy line 62, Total personal property, from Schedule A/B................................................................................................                                          $2,350,535.00


    1c. Copy line 63, Total of all property on Schedule A/B...........................................................................................................                                    $3,127,935.00



 Part 2: Summarize Your Liabilities



                                                                                                                                                                                            Your liabilities
                                                                                                                                                                                            Amount you owe

 2. Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D)
    2a. Copy the total you listed in Column A, Amount of claim, at the bottom of the last page of Part 1 of Schedule D.......                                                                               $327,364.01

 3. Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 106E/F)
                                                                                                                                                                                                                    $0.00
    3a. Copy the total claims from Part 1 (priority unsecured claims) from line 6e of Schedule E/F......................................

    3b. Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6j of Schedule E/F.................................                                                       +                       $0.00


                                                                                                                                                                  Your total liabilities                    $327,364.01

 Part 3: Summarize Your Income and Expenses

 4. Schedule I: Your Income (Official Form 106I)
    Copy your combined monthly income from line 12 of Schedule I..........................................................................................                                                     $10,375.76


 5. Schedule J: Your Expenses (Official Form 106J)
    Copy your monthly expenses from line 22c of Schedule J..................................................................................                                                                     $4,453.24




Official Form 106Sum                                                    Summary of Your Assets and Liabilities and Certain Statistical Information                                                                page 1 of 2
 Debtor 1
                  Case  18-31436
                   Vinroy                    W.
                                                Doc 148           Filed
                                                                     Reid
                                                                          06/11/19 Entered 06/11/19Case
                                                                                                     14:27:02         Desc Main
                                                                                                        number (if known) 18-31436
                      First Name             Middle Name          Document
                                                                     Last Name    Page 31 of 48

 Part 4: Answer These Questions for Administrative and Statistical Records



6. Are you filing for bankruptcy under Chapters 7, 11, or 13?
   ❑    No. You have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules.
   ✔
   ❑    Yes



7. What kind of debt do you have?
   ✔
   ❑    Your debts are primarily consumer debts. Consumer debts are those “incurred by an individual primarily for a personal,
        family, or household purpose.” 11 U.S.C. § 101(8). Fill out lines 8-9g for statistical purposes. 28 U.S.C. § 159.

   ❑    Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit
        this form to the court with your other schedules.



8. From the Statement of Your Current Monthly Income: Copy your total current monthly income from Official
   Form 122A-1 Line 11; OR, Form 122B Line 11; OR, Form 122C-1 Line 14.                                                                           $10,340.05




9. Copy the following special categories of claims from Part 4, line 6 of Schedule E/F:


                                                                                                                       Total claim

       From Part 4 on Schedule E/F, copy the following:


    9a. Domestic support obligations (Copy line 6a.)                                                                                      $0.00



    9b. Taxes and certain other debts you owe the government. (Copy line 6b.)                                                             $0.00



    9c. Claims for death or personal injury while you were intoxicated. (Copy line 6c.)                                                   $0.00



    9d. Student loans. (Copy line 6f.)                                                                                                    $0.00



    9e.Obligations arising out of a separation agreement or divorce that you did not report as priority                                   $0.00
       claims. (Copy line 6g.)



    9f. Debts to pension or profit-sharing plans, and other similar debts. (Copy line 6h.)                         +                     $0.00



    9g. Total. Add lines 9a through 9f.                                                                                                  $0.00




Official Form 106Sum                                   Summary of Your Assets and Liabilities and Certain Statistical Information                     page 2 of 2
                    Case 18-31436                  Doc 148       Filed 06/11/19 Entered 06/11/19 14:27:02                               Desc Main
 Fill in this information to identify your case:
                                                                 Document      Page 32 of 48
  Debtor 1                   Vinroy                 W.               Reid
                             First Name            Middle Name      Last Name

  Debtor 2
  (Spouse, if filing)        First Name            Middle Name      Last Name

  United States Bankruptcy Court for the:                   Western District of North Carolina

  Case number                           18-31436                                                                                       ✔
                                                                                                                                       ❑    Check if this is an
  (if known)                                                                                                                                amended filing


Official Form 106Dec
Declaration About an Individual Debtor's Schedules                                                                                                                12/15
If two married people are filing together, both are equally responsible for supplying correct information.

You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or obtaining money or
property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20
years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.



               Sign Below



   Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?

   ✔ No
   ❑
   ❑Yes. Name of person                                                              . Attach Bankruptcy Petition Preparer's Notice, Declaration, and Signature
                                                                                       (Official Form 119).




   Under penalty of perjury, I declare that I have read the summary and schedules filed with this declaration and that they are true and correct.




   ✘ /s/ Vinroy W. Reid
        Vinroy W. Reid, Debtor 1                                       ✘
        Date 06/05/2019                                                     Date
                MM/ DD/ YYYY                                                       MM/ DD/ YYYY




Official Form 106Dec                                         Declaration About an Individual Debtor's Schedules
                    Case 18-31436                  Doc 148          Filed 06/11/19 Entered 06/11/19 14:27:02                               Desc Main
                                                                    Document      Page 33 of 48
 Fill in this information to identify your case:

  Debtor 1                   Vinroy                W.                  Reid
                             First Name            Middle Name        Last Name

  Debtor 2
  (Spouse, if filing)        First Name            Middle Name        Last Name

  United States Bankruptcy Court for the:                    Western District of North Carolina

  Case number                           18-31436                                                                                      ✔
                                                                                                                                      ❑   Check if this is an
  (if known)                                                                                                                              amended filing


Official Form 107
Statement of Financial Affairs for Individuals Filing for Bankruptcy                                                                                            04/16
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If more space is
needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.




 Part 1: Give Details About Your Marital Status and Where You Lived Before


  1. What is your current marital status?

    ❑ Married
    ✔ Not married
    ❑
  2. During the last 3 years, have you lived anywhere other than where you live now?

    ✔ No
    ❑
    ❑ Yes. List all of the places you lived in the last 3 years. Do not include where you live now.
      Debtor 1:                                               Dates Debtor 1 lived       Debtor 2:                                          Dates Debtor 2 lived
                                                              there                                                                         there


                                                                                       ❑ Same as Debtor 1                                  ❑ Same as Debtor 1
                                                            From                                                                          From
    Number      Street                                                                     Number     Street
                                                            To                                                                            To



    City                               State ZIP Code                                      City                      State ZIP Code




                                                                                       ❑ Same as Debtor 1                                  ❑ Same as Debtor 1
                                                            From                                                                          From
    Number      Street                                                                     Number     Street
                                                            To                                                                            To



    City                               State ZIP Code                                      City                      State ZIP Code




Official Form 107                                    Statement of Financial Affairs for Individuals Filing for Bankruptcy                                          page 1
                    Case 18-31436                Doc 148           Filed 06/11/19 Entered 06/11/19 14:27:02                                     Desc Main
                                                                   Document      Page 34 of 48
Debtor 1            Vinroy               W.                       Reid                                                Case number (if known) 18-31436
                    First Name           Middle Name              Last Name



  3. Within the last 8 years, did you ever live with a spouse or legal equivalent in a community property state or territory?(Community property states and territories
  include Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)

    ✔ No
    ❑
    ❑ Yes. Make sure you fill out Schedule H: Your Codebtors (Official Form 106H).

 Part 2: Explain the Sources of Your Income


  4. Did you have any income from employment or from operating a business during this year or the two previous calendar years?
  Fill in the total amount of income you received from all jobs and all businesses, including part-time activities.
  If you are filing a joint case and you have income that you receive together, list it only once under Debtor 1.

    ❑ No
    ✔ Yes. Fill in the details.
    ❑
                                                    Debtor 1                                                    Debtor 2

                                                    Sources of income             Gross Income                  Sources of income             Gross Income
                                                    Check all that apply.         (before deductions and        Check all that apply.         (before deductions and
                                                                                  exclusions)                                                 exclusions)


    From January 1 of current year until the       ❑ Wages, commissions,                                       ❑ Wages, commissions,
    date you filed for bankruptcy:                     bonuses, tips                                               bonuses, tips
                                                   ✔ Operating a business
                                                   ❑                                         $84,960.45        ❑Operating a business

    For last calendar year:                        ❑ Wages, commissions,                                       ❑ Wages, commissions,
    (January 1 to December 31, 2017         )          bonuses, tips                                               bonuses, tips
                                     YYYY          ✔ Operating a business
                                                   ❑                                         $42,232.00        ❑Operating a business

    For the calendar year before that:             ❑ Wages, commissions,                                       ❑ Wages, commissions,
    (January 1 to December 31, 2016         )          bonuses, tips                                               bonuses, tips
                                     YYYY          ✔ Operating a business
                                                   ❑                                         $20,915.00        ❑Operating a business


  5. Did you receive any other income during this year or the two previous calendar years?
  Include income regardless of whether that income is taxable. Examples of other income are alimony; child support; Social Security, unemployment, and other public benefit
  payments; pensions; rental income; interest; dividends; money collected from lawsuits; royalties; and gambling and lottery winnings. If you are filing a joint case and you
  have income that you received together, list it only once under Debtor 1.

    ✔ No
    ❑
    ❑ Yes. Fill in the details.
                                                    Debtor 1                                                    Debtor 2

                                                    Sources of income             Gross income from each        Sources of income             Gross Income from each
                                                    Describe below.               source                        Describe below.               source
                                                                                  (before deductions and                                      (before deductions and
                                                                                  exclusions)                                                 exclusions)


    From January 1 of current year until the
    date you filed for bankruptcy:




Official Form 107                                   Statement of Financial Affairs for Individuals Filing for Bankruptcy                                               page 2
                    Case 18-31436                     Doc 148          Filed 06/11/19 Entered 06/11/19 14:27:02                                   Desc Main
                                                                       Document      Page 35 of 48
Debtor 1            Vinroy                     W.                     Reid                                               Case number (if known) 18-31436
                    First Name                 Middle Name            Last Name


    For last calendar year:
    (January 1 to December 31, 2017             )
                                        YYYY




    For the calendar year before that:
    (January 1 to December 31, 2016             )
                                        YYYY




 Part 3: List Certain Payments You Made Before You Filed for Bankruptcy


  6. Are either Debtor 1’s or Debtor 2’s debts primarily consumer debts?

    ❑No.      Neither Debtor 1 nor Debtor 2 has primarily consumer debts. Consumer debts are defined in 11 U.S.C. § 101(8) as “incurred by an
              individual primarily for a personal, family, or household purpose.”
              During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $6,425* or more?

              ❑No. Go to line 7.
              ❑Yes. List below each creditor to whom you paid a total of $6,425* or more in one or more payments and the total amount you paid that
                             creditor. Do not include payments for domestic support obligations, such as child support and alimony. Also, do not include
                             payments to an attorney for this bankruptcy case.
              * Subject to adjustment on 4/01/19 and every 3 years after that for cases filed on or after the date of adjustment.


    ✔Yes.
    ❑         Debtor 1 or Debtor 2 or both have primarily consumer debts.
              During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $600 or more?

              ❑No. Go to line 7.
              ✔Yes. List below each creditor to whom you paid a total of $600 or more and the total amount you paid that creditor. Do not include
              ❑
                             payments for domestic support obligations, such as child support and alimony. Also, do not include payments to an attorney for
                             this bankruptcy case.

                                                                Dates of            Total amount paid          Amount you still owe         Was this payment for…
                                                                payment

                                                                                                                                          ❑Mortgage
             Chrysler Capital
             Creditor's Name
                                                                6/18-8/18                       $1,716.00                  $13,617.12
                                                                                                                                          ✔ Car
                                                                                                                                          ❑
             PO Box 961275                                                                                                                ❑Credit card
                                                                                                                                          ❑Loan repayment
             Number      Street                                                                                                           ❑Suppliers or vendors
             Fort Worth, TX 76161                                                                                                         ❑Other
             City                      State        ZIP Code


                                                                                                                                          ✔ Mortgage
                                                                                                                                          ❑
             Chase Records Center                               6/18-8/18                       $1,350.00                  $86,800.44
             Creditor's Name                                                                                                              ❑Car
             Attn: Correspondence Mail                                                                                                    ❑Credit card
             Mail Code LA4-5555                                                                                                           ❑Loan repayment
             700 Kansas Lane                                                                                                              ❑Suppliers or vendors
             Number      Street
                                                                                                                                          ❑Other
             Monroe, LA 71203
             City                      State        ZIP Code




Official Form 107                                        Statement of Financial Affairs for Individuals Filing for Bankruptcy                                       page 3
                    Case 18-31436                       Doc 148             Filed 06/11/19 Entered 06/11/19 14:27:02                              Desc Main
                                                                            Document      Page 36 of 48
Debtor 1            Vinroy                       W.                     Reid                                              Case number (if known) 18-31436
                    First Name                   Middle Name                Last Name

                                                                    Dates of              Total amount paid        Amount you still owe      Was this payment for…
                                                                    payment

                                                                                                                                           ✔ Mortgage
                                                                                                                                           ❑
              JP Morgan Chase Bank National                        6/18-8/18                         $1,373.01               $71,547.93
              Association                                                                                                                  ❑Car
             Creditor's Name                                                                                                               ❑Credit card
              Chase Records Center                                                                                                         ❑Loan repayment
                                                                                                                                           ❑Suppliers or vendors
              Correspondence Mail
              Mail Code LA4-5555
              &00 Kansas Lane                                                                                                              ❑Other
             Number      Street

              Monroe, LA 71203
             City                        State        ZIP Code


                                                                                                                                           ✔ Mortgage
                                                                                                                                           ❑
              Chase Records Center                                 6/18-8/18                         $2,706.24               $94,105.92
             Creditor's Name                                                                                                               ❑Car
              Attn: Correspondence Mail                                                                                                    ❑Credit card
              Mail Code LA4-5555                                                                                                           ❑Loan repayment
              700 Kansas Lane                                                                                                              ❑Suppliers or vendors
             Number      Street
                                                                                                                                           ❑Other
              Monroe, LA 71203
             City                        State        ZIP Code


                                                                                                                                           ✔ Mortgage
                                                                                                                                           ❑
              OCWEN                                                6/18-8/18                         $1,677.00               $61,293.04
             Creditor's Name                                                                                                               ❑Car
              PO Box 24738                                                                                                                 ❑Credit card
                                                                                                                                           ❑Loan repayment
             Number      Street                                                                                                            ❑Suppliers or vendors
              West Palm Beach, FL 33416                                                                                                    ❑Other
             City                        State        ZIP Code




  7. Within 1 year before you filed for bankruptcy, did you make a payment on a debt you owed anyone who was an insider?
  Insiders include your relatives; any general partners; relatives of any general partners; partnerships of which you are a general partner; corporations of which you are an
  officer, director, person in control, or owner of 20% or more of their voting securities; and any managing agent, including one for a business you operate as a sole
  proprietor. 11 U.S.C. § 101. Include payments for domestic support obligations, such as child support and alimony.

    ✔ No
    ❑
    ❑Yes. List all payments to an insider.
                                                                 Dates of               Total amount paid   Amount you still owe   Reason for this payment
                                                                 payment



    Insider's Name


    Number      Street




    City                         State      ZIP Code




Official Form 107                                          Statement of Financial Affairs for Individuals Filing for Bankruptcy                                         page 4
                    Case 18-31436                 Doc 148            Filed 06/11/19 Entered 06/11/19 14:27:02                                         Desc Main
                                                                     Document      Page 37 of 48
Debtor 1            Vinroy                 W.                      Reid                                                 Case number (if known) 18-31436
                    First Name             Middle Name               Last Name



  8. Within 1 year before you filed for bankruptcy, did you make any payments or transfer any property on account of a debt that benefited an insider?
  Include payments on debts guaranteed or cosigned by an insider.

    ✔ No
    ❑
    ❑Yes. List all payments that benefited an insider.
                                                          Dates of               Total amount paid     Amount you still owe         Reason for this payment
                                                          payment                                                                   Include creditor’s name



    Insider's Name


    Number      Street




    City                         State   ZIP Code




 Part 4: Identify Legal Actions, Repossessions, and Foreclosures


  9. Within 1 year before you filed for bankruptcy, were you a party in any lawsuit, court action, or administrative proceeding?
  List all such matters, including personal injury cases, small claims actions, divorces, collection suits, paternity actions, support or custody modifications, and contract
  disputes.

    ❑No
    ✔Yes. Fill in the details.
    ❑
                                                    Nature of the case                           Court or agency                                    Status of the case


                                                                                                                                                   ✔Pending
                                                    Breach of Contract, Fraud
    Case title  Y2 Yoga Cotswold, LLC                                                           Superior Court of The State of North               ❑
    Case number                                                                                 Carolina, Mecklenburg County
                                                                                               Court Name
                                                                                                                                                   ❑On appeal
                                                                                                Attn: Office of the Clerk                          ❑Concluded
                                                                                                832 E. 4th St.
                                                                                               Number       Street
                                                                                                Charlotte, NC 28202
                                                                                               City                         State      ZIP Code




  10. Within 1 year before you filed for bankruptcy, was any of your property repossessed, foreclosed, garnished, attached, seized, or levied?
  Check all that apply and fill in the details below.

    ✔No. Go to line 11.
    ❑
    ❑Yes. Fill in the information below.




Official Form 107                                    Statement of Financial Affairs for Individuals Filing for Bankruptcy                                                  page 5
                    Case 18-31436               Doc 148             Filed 06/11/19 Entered 06/11/19 14:27:02                               Desc Main
                                                                    Document      Page 38 of 48
Debtor 1            Vinroy                W.                       Reid                                            Case number (if known) 18-31436
                    First Name            Middle Name              Last Name

                                                                    Describe the property                                    Date          Value of the property



    Creditor’s Name


    Number      Street                                              Explain what happened

                                                                   ❑Property was repossessed.
                                                                   ❑Property was foreclosed.
                                                                   ❑Property was garnished.
    City                          State    ZIP Code                ❑Property was attached, seized, or levied.


  11. Within 90 days before you filed for bankruptcy, did any creditor, including a bank or financial institution, set off any amounts from your accounts or refuse
  to make a payment because you owed a debt?

    ✔ No
    ❑
    ❑Yes. Fill in the details.
                                                           Describe the action the creditor took                        Date action was   Amount
                                                                                                                        taken
    Creditor’s Name


    Number      Street



    City                         State    ZIP Code
                                                          Last 4 digits of account number: XXXX–




  12. Within 1 year before you filed for bankruptcy, was any of your property in the possession of an assignee for the benefit of creditors, a court-appointed
  receiver, a custodian, or another official?

    ✔ No
    ❑
    ❑Yes

 Part 5: List Certain Gifts and Contributions


  13. Within 2 years before you filed for bankruptcy, did you give any gifts with a total value of more than $600 per person?

    ✔ No
    ❑
    ❑Yes. Fill in the details for each gift.




Official Form 107                                     Statement of Financial Affairs for Individuals Filing for Bankruptcy                                       page 6
                     Case 18-31436                    Doc 148           Filed 06/11/19 Entered 06/11/19 14:27:02                              Desc Main
                                                                        Document      Page 39 of 48
Debtor 1             Vinroy                   W.                      Reid                                            Case number (if known) 18-31436
                     First Name               Middle Name              Last Name

     Gifts with a total value of more than $600 per           Describe the gifts                                          Dates you gave     Value
     person                                                                                                               the gifts



    Person to Whom You Gave the Gift




    Number      Street



    City                              State   ZIP Code

    Person’s relationship to you



  14. Within 2 years before you filed for bankruptcy, did you give any gifts or contributions with a total value of more than $600 to any charity?

    ❑No
    ✔Yes. Fill in the details for each gift or contribution.
    ❑
     Gifts or contributions to charities that         Describe what you contributed                                  Date you              Value
     total more than $600                                                                                            contributed
                                                     Food and money
     Youth Hope International, Inc                                                                                  08/2017                           $10,000.00
    Charity’s Name




     626 Charmeck Lane
    Number      Street


     Charlotte, NC 28205
    City                      State    ZIP Code




 Part 6: List Certain Losses


  15. Within 1 year before you filed for bankruptcy or since you filed for bankruptcy, did you lose anything because of theft, fire, other disaster, or gambling?

    ❑No
    ✔Yes. Fill in the details.
    ❑
     Describe the property you lost and            Describe any insurance coverage for the loss                     Date of your loss      Value of property lost
     how the loss occurred                          Include the amount that insurance has paid. List pending
                                                    insurance claims on line 33 of Schedule A/B: Property.
    Fire ($265,000.00 damage)                      Assurance to issue $204,000.00 towards repairs
                                                                                                                    05/20/2018                       $400,000.00




Official Form 107                                        Statement of Financial Affairs for Individuals Filing for Bankruptcy                                       page 7
                    Case 18-31436                   Doc 148         Filed 06/11/19 Entered 06/11/19 14:27:02                              Desc Main
                                                                    Document      Page 40 of 48
Debtor 1            Vinroy                W.                       Reid                                            Case number (if known) 18-31436
                    First Name            Middle Name              Last Name
 Part 7: List Certain Payments or Transfers


  16. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone you consulted about
  seeking bankruptcy or preparing a bankruptcy petition?
  Include any attorneys, bankruptcy petition preparers, or credit counseling agencies for services required in your bankruptcy.

    ❑No
    ✔Yes. Fill in the details.
    ❑
                                                    Description and value of any property transferred             Date payment or      Amount of payment
     Attorney Verna Bash-Flowers                                                                                  transfer was made
    Person Who Was Paid                         Attorney's Fee; IOLTA pay pend Crt Approval
                                                                                                                 5/29/2019                           $2,000.00
     PO Box 927
    Number     Street
                                                                                                                 05/07/2019



     Gastonia, NC 28054
    City                     State   ZIP Code
    vnclaw.bashflowers@outlook.com
    Email or website address


    Person Who Made the Payment, if Not You


                                                    Description and value of any property transferred             Date payment or      Amount of payment
     Attorney R. Keith Johnson                                                                                    transfer was made
    Person Who Was Paid                         ;
                                                                                                                 08/2018                         $12,000.00
     1275 NC 16
    Number     Street




     Stanley, NC 28164
    City                     State   ZIP Code


    Email or website address
     Vinroy W. Reid
    Person Who Made the Payment, if Not You




  17. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone who promised to help you
  deal with your creditors or to make payments to your creditors?
  Do not include any payment or transfer that you listed on line 16.

    ✔ No
    ❑
    ❑Yes. Fill in the details.
                                                    Description and value of any property transferred             Date payment or      Amount of payment
                                                                                                                  transfer was made
    Person Who Was Paid



    Number     Street




    City                     State   ZIP Code




Official Form 107                                     Statement of Financial Affairs for Individuals Filing for Bankruptcy                                       page 8
                    Case 18-31436               Doc 148          Filed 06/11/19 Entered 06/11/19 14:27:02                                   Desc Main
                                                                 Document      Page 41 of 48
Debtor 1            Vinroy                W.                    Reid                                              Case number (if known) 18-31436
                    First Name            Middle Name           Last Name



  18. Within 2 years before you filed for bankruptcy, did you sell, trade, or otherwise transfer any property to anyone, other than property transferred in the
  ordinary course of your business or financial affairs?
  Include both outright transfers and transfers made as security (such as the granting of a security interest or mortgage on your property).
  Do not include gifts and transfers that you have already listed on this statement.

    ✔ No
    ❑
    ❑Yes. Fill in the details.
                                                Description and value of property           Describe any property or payments received       Date transfer was
                                                transferred                                 or debts paid in exchange                        made

    Person Who Received Transfer


    Number     Street




    City                     State   ZIP Code

    Person's relationship to you




  19. Within 10 years before you filed for bankruptcy, did you transfer any property to a self-settled trust or similar device of which you are a beneficiary?(These are
  often called asset-protection devices.)

    ✔ No
    ❑
    ❑Yes. Fill in the details.
                                                Description and value of the property transferred                                            Date transfer was
                                                                                                                                             made


    Name of trust




 Part 8: List Certain Financial Accounts, Instruments, Safe Deposit Boxes, and Storage Units


  20. Within 1 year before you filed for bankruptcy, were any financial accounts or instruments held in your name, or for your benefit, closed, sold, moved, or
  transferred?
  Include checking, savings, money market, or other financial accounts; certificates of deposit; shares in banks, credit unions, brokerage houses, pension funds,
  cooperatives, associations, and other financial institutions.

    ✔ No
    ❑
    ❑Yes. Fill in the details.




Official Form 107                                  Statement of Financial Affairs for Individuals Filing for Bankruptcy                                             page 9
                    Case 18-31436               Doc 148          Filed 06/11/19 Entered 06/11/19 14:27:02                                   Desc Main
                                                                 Document      Page 42 of 48
Debtor 1            Vinroy                W.                    Reid                                             Case number (if known) 18-31436
                    First Name            Middle Name           Last Name

                                                 Last 4 digits of account number          Type of account or      Date account was           Last balance
                                                                                          instrument              closed, sold, moved, or    before closing or
                                                                                                                  transferred                transfer

    Name of Financial Institution
                                                 XXXX–                                    ❑Checking
                                                                                          ❑Savings
    Number      Street
                                                                                          ❑Money market
                                                                                          ❑Brokerage
                                                                                          ❑Other
    City                     State   ZIP Code




  21. Do you now have, or did you have within 1 year before you filed for bankruptcy, any safe deposit box or other depository for securities, cash, or other
  valuables?

    ✔ No
    ❑
    ❑Yes. Fill in the details.
                                                  Who else had access to it?                     Describe the contents                       Do you still have
                                                                                                                                             it?

                                                                                                                                            ❑No
    Name of Financial Institution                Name
                                                                                                                                            ❑Yes

    Number      Street                           Number     Street



                                                 City                  State   ZIP Code

    City                     State   ZIP Code



  22. Have you stored property in a storage unit or place other than your home within 1 year before you filed for bankruptcy?

    ✔ No
    ❑
    ❑Yes. Fill in the details.
                                                  Who else has or had access to it?              Describe the contents                       Do you still have
                                                                                                                                             it?

                                                                                                                                            ❑No
    Name of Storage Facility                     Name
                                                                                                                                            ❑Yes

    Number      Street                           Number     Street



                                                 City                  State   ZIP Code

    City                     State   ZIP Code




Official Form 107                                  Statement of Financial Affairs for Individuals Filing for Bankruptcy                                          page 10
                    Case 18-31436                 Doc 148              Filed 06/11/19 Entered 06/11/19 14:27:02                                      Desc Main
                                                                       Document      Page 43 of 48
Debtor 1            Vinroy                W.                       Reid                                                  Case number (if known) 18-31436
                    First Name            Middle Name               Last Name
 Part 9: Identify Property You Hold or Control for Someone Else


  23. Do you hold or control any property that someone else owns? Include any property you borrowed from, are storing for, or hold in trust for someone.

    ✔ No
    ❑
    ❑Yes. Fill in the details.
                                                    Where is the property?                              Describe the property                            Value


    Owner's Name
                                                   Number      Street


    Number     Street

                                                   City                        State   ZIP Code


    City                     State   ZIP Code




 Part 10: Give Details About Environmental Information


  For the purpose of Part 10, the following definitions apply:
      Environmental law means any federal, state, or local statute or regulation concerning pollution, contamination, releases of hazardous or toxic substances, wastes,
      or material into the air, land, soil, surface water, groundwater, or other medium, including statutes or regulations controlling the cleanup of these substances,
      wastes, or material.
      Site means any location, facility, or property as defined under any environmental law, whether you now own, operate, or utilize it or used to own, operate, or utilize it,
      including disposal sites.
      Hazardous material means anything an environmental law defines as a hazardous waste, hazardous substance, toxic substance, hazardous material, pollutant,
      contaminant, or similar term.
  Report all notices, releases, and proceedings that you know about, regardless of when they occurred.

  24. Has any governmental unit notified you that you may be liable or potentially liable under or in violation of an environmental law?

    ✔ No
    ❑
    ❑Yes. Fill in the details.
                                                   Governmental unit                              Environmental law, if you know it                      Date of notice


    Name of site                                  Governmental unit



    Number     Street                             Number      Street


                                                  City                 State     ZIP Code


    City                     State   ZIP Code




  25. Have you notified any governmental unit of any release of hazardous material?

    ✔ No
    ❑
    ❑Yes. Fill in the details.



Official Form 107                                    Statement of Financial Affairs for Individuals Filing for Bankruptcy                                                   page 11
                     Case 18-31436                  Doc 148               Filed 06/11/19 Entered 06/11/19 14:27:02                                 Desc Main
                                                                          Document      Page 44 of 48
Debtor 1             Vinroy                 W.                        Reid                                                 Case number (if known) 18-31436
                     First Name             Middle Name               Last Name

                                                     Governmental unit                           Environmental law, if you know it                    Date of notice


    Name of site                                    Governmental unit



    Number        Street                            Number       Street


                                                    City                  State   ZIP Code


    City                      State   ZIP Code




  26. Have you been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

    ✔ No
    ❑
    ❑Yes. Fill in the details.
                                                     Court or agency                             Nature of the case                                   Status of the case


    Case title
                                                    Court Name
                                                                                                                                                    ❑Pending
                                                                                                                                                    ❑On appeal
                                                                                                                                                    ❑Concluded
                                                    Number       Street


    Case number
                                                    City                  State   ZIP Code




 Part 11: Give Details About Your Business or Connections to Any Business


  27. Within 4 years before you filed for bankruptcy, did you own a business or have any of the following connections to any business?

           ❑ A sole proprietor or self-employed in a trade, profession, or other activity, either full-time or part-time
           ✔ A member of a limited liability company (LLC) or limited liability partnership (LLP)
           ❑
           ❑ A partner in a partnership
           ✔ An officer, director, or managing executive of a corporation
           ❑
           ✔ An owner of at least 5% of the voting or equity securities of a corporation
           ❑
    ❑No. None of the above applies. Go to Part 12.
    ✔Yes. Check all that apply above and fill in the details below for each business.
    ❑
                                                      Describe the nature of the business                          Employer Identification number
     VR King Construction LLC                                                                                      Do not include Social Security number or ITIN.
    Name
                                                     Construction Company
                                                                                                                    EIN:          –
     626 Charmeck Lane
    Number        Street
                                                      Name of accountant or bookkeeper                             Dates business existed


     Charlotte, NC 28205                                                                                            From                 To
    City                      State   ZIP Code




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                            page 12
                    Case 18-31436               Doc 148          Filed 06/11/19 Entered 06/11/19 14:27:02                                  Desc Main
                                                                 Document      Page 45 of 48
Debtor 1            Vinroy                W.                    Reid                                             Case number (if known) 18-31436
                    First Name            Middle Name           Last Name

                                                  Describe the nature of the business                    Employer Identification number
     Baranko Enterprise Inc                                                                              Do not include Social Security number or ITIN.
    Name
                                                 Real Estate Investment
                                                                                                          EIN:            –

    Number      Street
                                                  Name of accountant or bookkeeper                       Dates business existed

                                                                                                          From                   To
    City                     State   ZIP Code

                                                  Describe the nature of the business                    Employer Identification number
     VR Investments, LLC                                                                                 Do not include Social Security number or ITIN.
    Name
                                                 Real Estate Investment
                                                                                                          EIN:            –

    Number      Street
                                                  Name of accountant or bookkeeper                       Dates business existed

                                                                                                          From                   To
    City                     State   ZIP Code

                                                  Describe the nature of the business                    Employer Identification number
     Mama's Caribbean Grill and Bar, Inc                                                                 Do not include Social Security number or ITIN.
    Name
                                                 Restaurant
                                                                                                          EIN:            –

    Number      Street
                                                  Name of accountant or bookkeeper                       Dates business existed

                                                                                                          From                   To
    City                     State   ZIP Code

                                                  Describe the nature of the business                    Employer Identification number
     Mama's Caribbean Grill, Atlanta LLC                                                                 Do not include Social Security number or ITIN.
    Name
                                                 Restaurant
                                                                                                          EIN:            –

    Number      Street
                                                  Name of accountant or bookkeeper                       Dates business existed

                                                                                                          From                   To
    City                     State   ZIP Code

                                                  Describe the nature of the business                    Employer Identification number
     Youth Hope International, Ic                                                                        Do not include Social Security number or ITIN.
    Name

                                                                                                          EIN:            –

    Number      Street
                                                  Name of accountant or bookkeeper                       Dates business existed

                                                                                                          From                   To
    City                     State   ZIP Code



  28. Within 2 years before you filed for bankruptcy, did you give a financial statement to anyone about your business? Include all financial institutions, creditors,
  or other parties.

    ❑No
    ✔Yes. Fill in the details below.
    ❑

Official Form 107                                  Statement of Financial Affairs for Individuals Filing for Bankruptcy                                         page 13
                    Case 18-31436                   Doc 148          Filed 06/11/19 Entered 06/11/19 14:27:02                             Desc Main
                                                                     Document      Page 46 of 48
Debtor 1            Vinroy                 W.                        Reid                                      Case number (if known) 18-31436
                    First Name             Middle Name               Last Name

                                                     Date issued


    VR Investments, LLC
    Name                                            MM / DD / YYYY



    Number       Street




    ,
    City                     State   ZIP Code




 Part 12: Sign Below


 I have read the answers on this Statement of Financial Affairs and any attachments, and I declare under penalty of perjury that the answers are true and
 correct. I understand that making a false statement, concealing property, or obtaining money or property by fraud in connection with a bankruptcy case
 can result in fines up to $250,000, or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.




    ✘                          /s/ Vinroy W. Reid                           ✘
           Signature of Vinroy W. Reid, Debtor 1                                 Signature of


           Date 06/05/2019                                                       Date




  Did you attach additional pages to your Statement of Financial Affairs for Individuals Filing for Bankruptcy (Official Form 107)?

    ✔ No
    ❑
    ❑Yes
  Did you pay or agree to pay someone who is not an attorney to help you fill out bankruptcy forms?

    ✔ No
    ❑
                                                                                                      Attach the Bankruptcy Petition Preparer’s Notice,
    ❑Yes. Name of person                                                                              Declaration, and Signature (Official Form 119).
Case 18-31436   Doc 148   Filed 06/11/19 Entered 06/11/19 14:27:02   Desc Main
                          Document      Page 47 of 48
                               Chase Records Center
                               Attn: Correspondence Mail
                               Mail Code LA4-5555
                               700 Kansas Lane
                               Monroe, LA 71203


                               Chrysler Capital
                               PO Box 961275
                               Fort Worth, TX 76161




                               IRS Insolvency
                               C/O Tanaya Schiff
                               4905 Koger Blvd Ste 102 Stop 9
                               Greensboro, NC 27407-2703



                               JP Morgan Chase Bank
                               National Association
                               Chase Records Center
                               Correspondence Mail
                               Mail Code LA4-5555
                               &00 Kansas Lane
                               Monroe, LA 71203


                               NC Department of Revenue
                               Attn: Bankruptcy Unit
                               PO Box 1168
                               Raleigh, NC 27602



                               OCWEN
                               PO Box 24738
                               West Palm Beach, FL 33416
         Case 18-31436                Doc 148 IN THE
                                                  Filed 06/11/19
                                                     UNITED           Entered COURT
                                                            STATES BANKRUPTCY  06/11/19 14:27:02                                     Desc Main
                                                 Document
                                                WESTERN           Page
                                                         DISTRICT OF     48CAROLINA
                                                                     NORTH  of 48
                                                                   CHARLOTTE DIVISION

IN RE: Reid, Vinroy W.                                                                       CASE NO 18-31436

                                                                                             CHAPTER 13




                                                                        AMENDED

                                                      VERIFICATION OF CREDITOR MATRIX

  The above named Debtor hereby verifies that the attached list of creditors is true and correct to the best of his/her knowledge.


Date       06/05/2019              Signature                                      /s/ Vinroy W. Reid
                                                                                Vinroy W. Reid, Debtor
